



EXHIBIT 10.2




[CONFORMED COPY, including
Amendments dated January 30, 1998,
October 24, 2000, November 14, 2003,
February 25, 2004, March 30, 2007,
February 16, 2010, February 4, 2013,
October 30, 2014, October 23, 2015,
December 23, 2015, and January 31, 2018]


BEARINGS, INC.
3600 Euclid Avenue
Cleveland, Ohio 44115-2515


As of November 27, 1996


PGIM, Inc.
(herein called “PRUDENTIAL”)
Each Prudential Affiliate which becomes
bound by this Agreement as hereinafter
provided (together with Prudential, the
“PURCHASERS”)
c/o Prudential Capital Group
Two Prudential Plaza
Suite 5600
Chicago, Illinois 60601
 
Gentlemen:
 
The undersigned, BEARINGS, INC., an Ohio corporation (herein called the
“COMPANY”), hereby agrees with you as set forth below. Reference is made to
paragraph 10 hereof for definitions of capitalized terms used herein and not
otherwise defined herein.
 
1. AUTHORIZATION OF ISSUE OF PRIVATE SHELF NOTES. The Company will authorize the
issue of its senior promissory notes (herein called the “PRIVATE SHELF NOTES”)
in the aggregate principal amount of $270,000,000, to be dated the date of issue
thereof, to mature, in the case of each Private Shelf Note so issued, no more
than fifteen (15) years after the issuance thereof, to have an average life, in
the case of each Note so issued, of no more than twelve (12) years after the
date of original issuance thereof, to bear interest on the unpaid balance
thereof from the date thereof at the rate per annum (and to have such other
particular terms consistent with the terms of this Agreement) as shall be set
forth in the Confirmation of Acceptance with respect to such Private Shelf Note
delivered pursuant to paragraph 2E, and to be substantially in the form of
EXHIBIT A attached hereto. The terms “Private Shelf Note” and “Private Shelf
Notes” as used herein shall include each Private Shelf Note delivered pursuant
to any provision of this Agreement and each Private Shelf Note delivered in
substitution or exchange for any such Private Shelf Note pursuant to any such
provision. The terms “NOTE” or “NOTES” as used herein shall include each Private
Shelf Note (whether designated a Series A Note, Series B Note or Series C Note,
etc.) delivered pursuant to any provision of this Agreement and each Note
delivered in substitution or exchange for any such Note pursuant to any such
provision. Notes which have (i) the same final maturity, (ii) the same principal
prepayment dates, (iii) the same principal prepayment amounts (as a percentage
of the original




--------------------------------------------------------------------------------





principal amount of each Note), (iv) the same interest rate, (v) the same
interest payment periods, and (vi) which are otherwise designated a “Series”
hereunder or in the Confirmation of Acceptance whether or not the foregoing
conditions are satisfied, are herein called a “SERIES” of Notes.


2. PURCHASE AND SALE OF NOTES.


2A. FACILITY. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties set forth herein, Prudential is
willing to consider, in its sole discretion and within limits which may be
authorized for purchase by Prudential and Prudential Affiliates from time to
time, the purchase of Private Shelf Notes pursuant to this Agreement. The
willingness of Prudential to consider such purchase of Private Shelf Notes is
herein called the “FACILITY”. At any time, $50,000,000, minus the aggregate
principal amount of Private Shelf Notes purchased and sold pursuant to this
Agreement prior to such time, minus the aggregate principal amount of “ACCEPTED
NOTES” (as hereinafter defined) which have not yet been purchased and sold
hereunder prior to such time, is herein called the “AVAILABLE FACILITY AMOUNT”
at such time. NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER
PURCHASES OF PRIVATE SHELF NOTES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS
UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE
OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE PRIVATE SHELF NOTES, OR TO QUOTE
RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF PRIVATE
SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY
PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.
 
2B. ISSUANCE PERIOD. Private Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) October 30, 2017 and (ii) the thirtieth day
after Prudential shall have given to the Company, or the Company shall have
given to Prudential, a written notice stating that it elects to terminate the
Facility. The period during which Private Shelf Notes may be issued and sold
pursuant to this Agreement is herein called the “ISSUANCE PERIOD”.
 
2C. REQUEST FOR PURCHASE. The Company may from time to time during the Issuance
Period make requests for purchases of Private Shelf Notes (each such request
being herein called a “REQUEST FOR PURCHASE”). Each Request for Purchase shall
be made to Prudential by telecopier and confirmed by nationwide overnight
delivery service, and shall (i) specify the aggregate principal amount of
Private Shelf Notes covered thereby, which shall not be less than $5,000,000 and
shall not be greater than the Available Facility Amount at the time such Request
for Purchase is made, (ii) specify the principal amounts, final maturities,
principal prepayment dates and amounts and interest payment periods (quarterly
in arrears) of the Private Shelf Notes covered thereby, (iii) specify the use of
proceeds of such Private Shelf Notes, (iv) specify the proposed day for the
closing of the purchase and sale of such Private Shelf Notes, which shall be a
Business Day during the Issuance Period not more than thirty (30) days after the
making of such Request for Purchase and in any event not less than three (3)
days after any Acceptance with respect to such Request for Purchase under
paragraph 2E, (v) specify the number of the account and the name and address of
the depository institution to which the purchase prices of such Private Shelf
Notes are to be transferred on the Private Shelf Closing Day for such purchase
and sale, (vi) certify that the representations and warranties contained in
paragraph 8 hereof are true on and as of the date of such Request for Purchase
except to the extent of changes caused by the transactions herein contemplated
and that there exists on the date of such Request for Purchase no Event of
Default or Default (and that no Event of Default or Default shall arise as the
result of the purchase and sale of such Private Shelf Notes), and (vii) be


2

--------------------------------------------------------------------------------





substantially in the form of EXHIBIT B attached hereto. Each Request for
Purchase shall be in writing and shall be deemed made when received by
Prudential.


2D. RATE QUOTES. As soon as practicable and in any event not later than five (5)
Business Days after the Company shall have given Prudential a Request for
Purchase pursuant to paragraph 2C, Prudential may, but shall be under no
obligation to, provide (by telephone and promptly thereafter confirmed by
telecopier, in each case no earlier than 9:30 A.M. and no later than 1:30 P.M.
New York City local time) interest rate quotes for the several principal
amounts, maturities, prepayment schedules and interest payment periods of
Private Shelf Notes specified in such Request for Purchase. Each quote shall
represent the interest rate per annum payable on the outstanding principal
balance of such Private Shelf Notes until such balance shall have become due and
payable, at which Prudential or a Prudential Affiliate would be willing to
purchase such Private Shelf Notes at 100% of the principal amount thereof. Such
rate quotes shall be made and determined by Prudential in accordance with the
internal methods and procedures then used by Prudential to price comparable
transactions with companies similarly situated with similar credit risks.
 
2E. ACCEPTANCE. Within the Acceptance Window, the Company may, subject to the
terms of paragraph 2F, elect to accept such interest rate quotes as to not less
than $5,000,000 aggregate principal amount of the Private Shelf Notes specified
in the applicable Request for Purchase. Such election shall be made by an
Authorized Officer of the Company notifying Prudential by telephone or
telecopier within the Acceptance Window (but not earlier than 9:30 A.M. or later
than 2:00 P.M., New York City local time) that the Company elects to accept such
interest rate quotes, specifying the Private Shelf Notes (each such Private
Shelf Note being herein called an “ACCEPTED NOTE”) as to which such acceptance
(herein called an “ACCEPTANCE”) relates. The day the Company notifies Prudential
of an Acceptance with respect to any Accepted Notes is herein called the
“ACCEPTANCE DAY” for such Accepted Notes. Any interest rate quotes as to which
Prudential does not receive an Acceptance within the Acceptance Window shall
expire, and no purchase or sale of Private Shelf Notes hereunder shall be made
based on such expired interest rate quotes. Subject to paragraph 2F and the
other terms and conditions hereof, the Company agrees to sell to Prudential or a
Prudential Affiliate, and Prudential agrees to purchase, or to cause the
purchase by a Prudential Affiliate of, the Accepted Notes at 100% of the
principal amount of such Notes. As soon as practicable following the Acceptance
Day, the Company, Prudential and each Prudential Affiliate which is to purchase
any such Accepted Notes will execute a confirmation of such Acceptance
substantially in the form of EXHIBIT C attached hereto (herein called a
“CONFIRMATION OF ACCEPTANCE”). If the Company should fail to execute and return
the applicable Confirmation of Acceptance to Prudential within three Business
Days following receipt of a Confirmation of Acceptance with respect to any
Accepted Notes, Prudential may at its election at any time prior to its receipt
thereof cancel the closing with respect to such Accepted Notes by so notifying
the Company in writing.


2F. MARKET DISRUPTION. Notwithstanding the provisions of paragraph 2E, if
Prudential shall have provided interest rate quotes pursuant to paragraph 2E and
thereafter, prior to the time an Acceptance with respect to such quotes shall
have been notified to Prudential in accordance with paragraph 2E, the domestic
market for U.S. Treasury securities or derivatives shall have closed or there
shall occur a general suspension, material limitation, or significant disruption
of trading in securities generally on the New York Stock Exchange or in the
domestic market for U.S. Treasury securities, then such interest rate quotes
shall expire, and no purchase or sale of Private Shelf Notes hereunder shall be
made based on such expired interest rate quotes. If the Company thereafter
notifies Prudential of the Acceptance of any such interest rate quotes, such
Acceptance shall be ineffective


3

--------------------------------------------------------------------------------





for all purposes of this Agreement, and Prudential shall promptly notify the
Company that the provisions of this paragraph 2F are applicable with respect to
such Acceptance.
 
2G. PRIVATE SHELF CLOSING. Not later than 11:30 A.M. (New York City local time)
on the Private Shelf Closing Day for any Accepted Notes, the Company will
deliver to each Purchaser listed in the Confirmation of Acceptance relating
thereto at the offices of Prudential Capital Group, Two Prudential Plaza, Suite
5600, Chicago, Illinois 60601, Attention: Law Department, the Private Shelf
Notes to be purchased by such Purchaser in the form of a single Accepted Note
for the Accepted Notes which have exactly the same terms (or such greater number
of Notes in authorized denominations as such Purchaser may request) dated the
Private Shelf Closing Day and registered in such Purchaser's name (or in the
name of its nominee), against payment of the purchase price thereof by transfer
of immediately available funds for credit to the Company's account specified in
the Request for Purchase of such Private Shelf Notes. If the Company fails to
tender to any Purchaser the Accepted Notes to be purchased by such Purchaser on
the scheduled Private Shelf Closing Day for such Accepted Notes as provided
above in this paragraph 2G, or any of the conditions specified in paragraph 3A
shall not have been fulfilled by the time required on such scheduled Private
Shelf Closing Day, the Company shall, prior to 1:00 P.M., New York City local
time, on such scheduled Private Shelf Closing Day notify such Purchaser in
writing whether (x) such closing is to be rescheduled (such rescheduled date to
be a Business Day during the Issuance Period not less than one Business Day and
not more than 30 Business Days after such scheduled Private Shelf Closing Day
(the “RESCHEDULED CLOSING DAY”)) and certify to such Purchaser that the Company
reasonably believes that it will be able to comply with the conditions set forth
in paragraph 3 on such Rescheduled Closing Day and that the Company will pay the
Delayed Delivery Fee, if any, in accordance with paragraph 2H(2) or (y) such
closing is to be cancelled as provided in paragraph 2H(3). In the event that the
Company shall fail to give such notice referred to in the preceding sentence,
such Purchaser may at its election, at any time after 1:00 P.M., New York City
local time, on such scheduled Private Shelf Closing Day, notify the Company in
writing that such closing is to be cancelled as provided in paragraph 2H(3).
Notwithstanding anything to the contrary contained in this Agreement, the
Company may not elect to reschedule a closing with respect to any given Accepted
Notes on more than one occasion, unless Prudential shall have otherwise
consented in writing which consent shall not be unreasonably denied.


2H. FEES.


2H(1). ISSUANCE FEE. On each Private Shelf Closing Day, the Company agrees to
pay Prudential in immediately available funds a fee (the “ISSUANCE FEE”) in an
amount equal to 0.10% of the aggregate principal amount of Notes sold on such
Private Shelf Closing Day. The issuance Fee for the Series B Notes has been
previously paid in full as agreed by the parties.


2H(2). DELAYED DELIVERY FEE. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Private Shelf
Closing Day for such Accepted Note, the Company will pay to Prudential (a) on
the Cancellation Date or actual closing date of such purchase and sale and (b)
if earlier, the next Business Day following 90 days after the Acceptance Day for
such Accepted Note and on each Business Day following 90 days after the prior
payment hereunder, a fee (herein called the “DELAYED DELIVERY FEE”) calculated
as follows:
 
(BEY - MMY) X DTS/360 X Full Price
 


4

--------------------------------------------------------------------------------





where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Notes having a maturity date or dates the same as, or closest
to, the Rescheduled Closing Day or Rescheduled Closing Days (a new alternative
investment being selected by Prudential each time such closing is delayed);
“DTS” means Days to Settlement, i.e., the number of actual days elapsed from and
including the original Private Shelf Closing Day with respect to such Accepted
Note (in the case of the first such payment with respect to such Accepted Note)
or from and including the date of the immediately preceding payment (in the case
of any subsequent delayed delivery fee payment with respect to such Accepted
Note) to but excluding the date of such payment; and “FULL PRICE” means the
principal amount, i.e., the principal amount of the Accepted Note for which such
calculation is being made. If the Delayed Delivery Fee is zero or negative,
there will be no Delayed Delivery Fee. Nothing contained herein shall obligate
any Purchaser to purchase any Accepted Note on any day other than the Private
Shelf Closing Day for such Accepted Note, as the same may be rescheduled from
time to time in compliance with paragraph 2G.
 
2H(3). CANCELLATION FEE. If the Company at any time notifies Prudential in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if Prudential notifies the Company in writing under the
circumstances set forth in the last sentence of paragraph 2E or the penultimate
sentence of paragraph 2G that the closing of the purchase and sale of such
Accepted Note is to be canceled, or if the closing of the purchase and sale of
such Accepted Note is not consummated on or prior to the last day of the
Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being herein called the “CANCELLATION
DATE”), the Company will pay Prudential in immediately available funds an amount
(the “CANCELLATION FEE”) calculated as follows:


PI X Full Price


where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Note(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “FULL PRICE”
has the meaning set forth in paragraph 2H(2), above. The foregoing bid and ask
prices shall be as reported by Telerate Systems, Inc. (or, if such data for any
reason ceases to be available through Telerate Systems, Inc., any publicly
available source of similar market data selected by Prudential). Each price
shall be based on a U.S. Treasury security having a par value of $100.00 and
shall be rounded to the second decimal place. If the Price Increase is zero or
negative, there will be no Cancellation Fee.
 
2H(4). STRUCTURING FEE. In consideration for the time, effort and expense
involved in the preparation, negotiation and execution of this Agreement and the
amendment of the Existing Agreement, the Company agrees to pay Prudential on the
date of the execution of this Agreement in immediately available funds a fee
(the “STRUCTURING FEE”) in the amount of $10,000.


3. CONDITIONS OF CLOSING. Prudential's and any Purchaser's obligation to
purchase and pay for any Private Shelf Notes, is subject in each case to the
satisfaction, on or before the applicable Closing Day for such Notes, of the
conditions set forth in paragraph 3A.


5

--------------------------------------------------------------------------------





 
3A(1). OPINION OF COMPANY'S COUNSEL. On the Initial Closing Day, Prudential
shall have received from Robert C. Stinson, Esq., general counsel of the
Company, a favorable opinion satisfactory to Prudential and substantially in the
form of EXHIBIT D-1 attached hereto.
 
3A(2). OPINION OF COMPANY'S COUNSEL. On each Private Shelf Closing Day, each
Purchaser shall have received from Robert C. Stinson, Esq., general counsel of
the Company (or other counsel reasonably acceptable to the Purchasers), a
favorable opinion satisfactory to the Purchasers and substantially in the form
of EXHIBIT D-2 attached hereto.
 
3A(3). REPRESENTATIONS AND WARRANTIES; NO DEFAULT. The representations and
warranties contained in paragraph 8 hereof shall be true on and as of the
applicable Closing Day, except to the extent of changes caused by the
transactions herein contemplated; there shall exist on the applicable Closing
Day no Event of Default or Default; and the Company shall have delivered to each
Purchaser an Officer's Certificate, dated the applicable Closing Day, to both
such effects.
 
3A(4). FEES. On or before the Initial Closing Day, the Company shall have paid
in full to Prudential the Structuring Fee required by paragraph 2H(4). On or
before each Private Shelf Closing Day, the Company shall have paid in full to
Prudential any Issuance Fee required by paragraph 2H(1) and to the Purchasers
any Delayed Delivery Fee or Cancellation Fee required by paragraph 2H(2) or
2H(3).
 
3A(5). PURCHASE PERMITTED BY APPLICABLE LAWS. The purchase of and payment for
the Notes to be purchased on the applicable Private Shelf Closing Day on the
terms and conditions herein provided (including the use of the proceeds of such
Notes by the Company) shall not violate any applicable law or governmental
regulation (including, without limitation, Section 5 of the Securities Act or
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and shall not subject any Purchaser to any material tax (other than ordinary
income taxes), material penalty, material liability or other onerous condition
under or pursuant to any applicable law or governmental regulation, and such
Purchaser shall have received such certificates or other evidence as such
Purchaser may have requested no less than 5 days before any scheduled closing to
establish compliance with this condition.
 
3A(6). LEGAL MATTERS. Counsel for the Purchasers shall be satisfied as to all
legal matters in all material respects relating to such purchase and sale.
 
3A(7). PROCEEDINGS. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents incident
thereto shall be reasonably satisfactory in substance and form to each
Purchaser, and each Purchaser shall have received all such counterpart originals
or certified or other copies of such documents as it may reasonably request.
 
3A(8). SALE OF NOTES OF SAME SERIES TO OTHER PURCHASERS. The Company shall have
tendered to the other Purchasers (if any) the Notes of the same Series to be
purchased by them at the closing.
 


6

--------------------------------------------------------------------------------





4. PREPAYMENTS. The Notes shall be subject to prepayment with respect to the
required prepayments specified in paragraph 4A and under the circumstances
specified in paragraphs 4B and 4E.
 
4A. REQUIRED PREPAYMENT OF PRIVATE SHELF NOTES. Until each respective Series of
Private Shelf Notes shall be paid in full, each respective Series of Private
Shelf Notes shall be subject to such required prepayments, if any, as are
specified for such Series of Private Shelf Notes in accordance with the
provisions of paragraph 2C hereof. Any prepayment made by the Company pursuant
to any other provision of this paragraph 4 shall not reduce or otherwise affect
its obligation to make any prepayment as specified in the respective Series of
Private Shelf Notes.
 
4B. OPTIONAL PREPAYMENT WITH YIELD-MAINTENANCE AMOUNT. Subject to the
limitations set forth below, the Notes shall be subject to prepayment, in whole
at any time or from time to time in part (in $100,000 increments and not less
than $2,000,000 per occurrence), at the option of the Company, at 100% of the
principal amount so prepaid plus interest thereon to the prepayment date and the
Yield-Maintenance Amount, if any, with respect to each Note so prepaid. Any
partial prepayment of the Notes pursuant to this paragraph 4B shall be applied
in satisfaction of required payments of principal in the inverse order of their
scheduled due dates.
 
4C. NOTICE OF OPTIONAL PREPAYMENT. The Company shall give to the holder of each
Note of a Series irrevocable written notice of any optional prepayment pursuant
to paragraph 4B with respect to such Series not less than 30 days prior to the
prepayment date, specifying (i) such prepayment date, (ii) the aggregate
principal amount of the Notes of such Series to be prepaid on such date, (iii)
the principal amount of the Notes of such holder to be prepaid on that date, and
(iv) stating that such optional prepayment is to be made pursuant to paragraph
4B. Notice of optional prepayment having been given as aforesaid, the principal
amount of the Notes specified in such notice, together with interest thereon to
the prepayment date and together with the Yield-Maintenance Amount, if any, with
respect thereto, shall become due and payable on such prepayment date.
 
4D. PARTIAL PAYMENTS PRO RATA. In the case of each prepayment pursuant to
paragraphs 4A or 4B of less than the entire unpaid principal amount of all
outstanding Notes of any Series, the amount to be prepaid shall be applied
prorata to all outstanding Notes of such Series (including, for the purpose of
this paragraph 4D only, all Notes of such Series prepaid or otherwise retired or
purchased or otherwise acquired by the Company or any of its Subsidiaries or
Affiliates other than by prepayment pursuant to paragraphs 4A or 4B) according
to the respective unpaid principal amounts thereof.
 
4E. RETIREMENT OF NOTES. The Company shall not, and shall not permit any of its
Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in part
prior to their stated final maturity (other than (i) by prepayment pursuant to
paragraphs 4A or 4B or (ii) upon acceleration of such final maturity pursuant to
paragraph 7A), or purchase or otherwise acquire, directly or indirectly, Notes
held by any holder unless the Company or such Subsidiary or Affiliate shall have
offered to prepay or otherwise retire or purchase or otherwise acquire, as the
case may be, the same proportion of the aggregate principal amount of Notes held
by each other holder of Notes at the time outstanding upon the same terms and
conditions. Any Notes so prepaid or otherwise retired or purchased or otherwise
acquired by the Company or any of its Subsidiaries or Affiliates shall not be
deemed to be outstanding for any purpose under this Agreement, except as
provided in paragraph 4D. In the event that (i) the Company at any time requests
in writing the approval by the holders of the Notes of a merger, acquisition,
recapitalization or reorganization, the consummation of which


7

--------------------------------------------------------------------------------





would result in an Event of Default or Default hereunder, and (ii) the Required
Holders shall have failed to grant such approval within ninety (90) days of the
date of such written request, then the Company may, subject to the terms of the
first sentence of this paragraph 4E and simultaneously with the consummation of
such prohibited transaction, prepay the Notes of the nonconsenting holders at
100% of the principal amount so prepaid plus interest thereon to the prepayment
date and the Yield-Maintenance Amount, if any, with respect to such Note within
one hundred fifty (150) days of the date of the written request.
 
5. AFFIRMATIVE COVENANTS.
 
5A. FINANCIAL STATEMENTS. The Company covenants that it will deliver to each
Significant Holder in triplicate:
 
(i) as soon as practicable and in any event within 60 days after the end of each
quarterly period (other than the last quarterly period) in each fiscal year,
consolidated statements of income, stockholders' equity and cash flows of the
Company and its Subsidiaries for the period from the beginning of the current
fiscal year to the end of such quarterly period, and a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such quarterly
period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year, all in reasonable detail and
certified by an authorized financial officer of the Company, subject to changes
resulting from year-end adjustments; provided, however, that delivery (which may
be by delivery of an electronic version or by providing notice and access to a
version that may be downloaded from the Company’s website) pursuant to
clause (iii) below of copies of the Quarterly Report on Form lO-Q of the Company
for such quarterly period filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this clause (i);
 
(ii) as soon as practicable and in any event within 120 days after the end of
each fiscal year, consolidated statements of income, stockholders' equity, and
cash flows of the Company and its Subsidiaries for such year, and a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such year,
setting forth in each case in comparative form corresponding consolidated
figures from the preceding annual audit, all in reasonable detail and
satisfactory in form to the Required Holder(s) and, reported on by independent
public accountants of recognized national standing selected by the Company whose
report shall be without limitation as to scope of the audit and satisfactory in
substance to the Required Holder(s); provided, however, that delivery (which may
be by delivery of an electronic version or by providing notice and access to a
version that may be downloaded from the Company’s website) pursuant to
clause (iii) below of copies of the Annual Report on Form 10-K of the Company
for such fiscal year filed with the Securities and Exchange Commission shall be
deemed to satisfy the requirements of this clause (ii);
 
(iii) promptly upon transmission thereof, copies of all such financial
statements, proxy statements, notices and reports as it shall send to its public
stockholders and copies of all registration statements (without exhibits) and
all reports which it files with the Securities and Exchange Commission (or any
governmental body or agency succeeding to the functions of the Securities and
Exchange Commission), excluding registration statements on Form S-8; provided,
however, that the delivery requirement with respect to any such financial
statements, proxy statements, notices and reports may be satisfied by delivery
of an electronic version or by providing notice and access to a version that may
be downloaded from the Company’s website;
 


8

--------------------------------------------------------------------------------





(iv) promptly upon receipt thereof, a copy of each other report submitted to the
Company or any Subsidiary by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Company or any
Subsidiary; and
 
(v) with reasonable promptness, such other financial data as such Significant
Holder may reasonably request.
 
Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each Significant Holder an Officer's
Certificate demonstrating (with computations in reasonable detail) compliance by
the Company and its Subsidiaries with the provisions of paragraph 6 and stating
that, to the best of their knowledge based upon reasonable inquiry, there exists
no Event of Default or Default, or, if any Event of Default or Default exists,
specifying the nature and period of existence thereof and what action the
Company proposes to take with respect thereto. Together with each delivery of
financial statements required by clause (ii) above, the Company will deliver to
each Significant Holder a report of such accountants stating that, in making the
audit necessary for their report on such financial statements, they have
obtained no knowledge of any Event of Default or Default, or, if they have
obtained knowledge of any Event of Default or Default, specifying the nature and
period of existence thereof. Such accountants, however, shall not be liable to
anyone by reason of their failure to obtain knowledge of any Event of Default or
Default which would not be disclosed in the course of an audit conducted in
accordance with generally accepted auditing standards.
 
The Company also covenants that immediately after any Responsible Officer
obtains knowledge of an Event of Default or Default, it will deliver to each
Significant Holder an Officer's Certificate specifying the nature and period of
existence thereof and what action the Company proposes to take with respect
thereto.
 
5B. INFORMATION REQUIRED BY RULE 144A. The Company covenants that it will, upon
the request of the holder of any Note, provide such holder, and any qualified
institutional buyer designated by such holder, such financial and other
information as such holder may reasonably determine to be necessary in order to
permit compliance with the information requirements of Rule 144A under the
Securities Act in connection with the resale of Notes, except at such times as
the Company is subject to the reporting requirements of section 13 or 15(d) of
the Exchange Act. For the purpose of this paragraph 5B, the term “qualified
institutional buyer” shall have the meaning specified in Rule 144A under the
Securities Act.
 
5C. INSPECTION OF PROPERTY. The Company covenants that it will permit any Person
designated by any Significant Holder in writing, at such Significant Holder's
expense, to visit and inspect any of the properties of the Company and its
Subsidiaries, to discuss the affairs, finances and accounts of any of such
corporations with the principal officers of the Company and its independent
public accountants and, if a Default or Event of Default shall be continuing, to
examine the corporate books and financial records of the Company and its
Subsidiaries and obtain copies thereof or extracts therefrom, all at such
reasonable times as the Company and such Significant Holder shall agree but in
any event within three Business Days from request of any Purchaser and during
normal business hours.
 
5D. COVENANT TO SECURE NOTES EQUALLY. The Company covenants that, if it or any
Subsidiary shall create or assume any Lien upon any of its property or assets,
whether now owned or hereafter acquired, other than Liens permitted by the
provisions of paragraph 6B(1)


9

--------------------------------------------------------------------------------





(unless the prior written consent to the creation or assumption thereof shall
have been obtained pursuant to paragraph 11C), it will make or cause to be made
effective provision whereby the Notes will be secured by such Lien equally and
ratably with any and all other Debt thereby secured so long as any such other
Debt shall be so secured.


5E. MAINTENANCE OF INSURANCE. The Company covenants that it and each Subsidiary
shall maintain, with financially sound and reputable insurers, insurance in such
amounts and against such liabilities and hazards as is ordinarily carried by
companies similarly situated in the same or similar lines of business.


5F. COMPLIANCE WITH LAWS. Without limited Paragraph 6B(11), the Company will,
and will cause each of its Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject and will
obtain and maintain in effect all licenses, certificates, permits, franchises
and other governmental authorizations necessary to the ownership of their
respective properties or to the conduct of their respective businesses, in each
case to the extent necessary to ensure that noncompliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


5G. PAYMENT OF TAXES AND CLAIMS. The Company will, and will cause each of its
Subsidiaries to, file all tax returns required to be filed in any jurisdiction
and to pay and discharge all taxes shown to be due and payable on such returns
and all other taxes, assessments, governmental charges, or levies imposed on
them or any of their properties, assets, income or franchises, to the extent the
same have become due and payable and before they have become delinquent and all
claims for which sums have become due and payable that have or might become a
Lien on properties or assets of the Company or any Subsidiary, provided that
neither the Company nor any Subsidiary need file any such return or pay any such
tax, assessment, charge, levy or claim if (i) the amount, applicability or
validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the failure to file such
return or the nonpayment of all such taxes, assessments, charges, levies and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.


5H. EXCESS LEVERAGE FEE. Without limiting the Company’s obligations under
paragraph 6A(2) hereof:
(i) If the Leverage Ratio is greater than (A) from March 31, 2019 through March
30, 2020, 4.00 to 1.00 or (B) from and after March 31, 2020, 3.75 to 1.00 as of
the last day of any fiscal quarter as reflected on the compliance certificate
for such fiscal quarter (or, in the case of the fourth fiscal quarter of a
fiscal year, such fiscal year) required by paragraph 5A during a Leverage Ratio
Step-Up Period, then, in addition to the interest accruing on the Notes, the
Company agrees to pay to each holder of a Note a fee (an “ACQUISITION EXCESS
LEVERAGE FEE”) computed on the daily average outstanding principal amount of
such Notes during the fiscal quarter immediately succeeding such fiscal quarter
(such succeeding fiscal quarter, an “APPLICABLE QUARTER”) at a rate of 1.25% per
annum. The Acquisition Excess Leverage Fee with respect to each Note for any
period during which such fee accrues shall be calculated on the same basis as
interest on such Note is calculated and shall be paid in arrears within three
Business Days after the earlier of (A) the date the financial statements and
related compliance certificate for such fiscal quarter (or, in the case of the
fourth fiscal quarter of a fiscal year, such fiscal year) are delivered pursuant
to paragraph 5A and


10

--------------------------------------------------------------------------------





(B) the date such financial statements and related compliance certificate are
required to be delivered pursuant to paragraph 5A. The payment and acceptance of
any Acquisition Excess Leverage Fee shall not constitute a waiver of any Default
or Event of Default. If for any reason the Company fails to deliver the
financial statements required by paragraph 5A(i) or 5A(ii) hereof or the related
compliance certificate required by paragraph 5A hereof for a fiscal quarter or
fiscal year for which the Leverage Ratio Step-Up Period is in effect by the date
such financial statements and compliance certificate are required to be
delivered, then the Company shall be deemed to have a Leverage Ratio as of the
end of such fiscal quarter or fiscal year of greater than 4.00 to 1.00 solely
for the purposes of this paragraph 5H(i).
(ii) Without limiting the provisions of paragraph 5H(i), (A) during the period
from January 1, 2018 through March 31, 2019 (the “INITIAL PERIOD”) and (B)
during each fiscal quarter thereafter for which the Leverage Ratio is greater
than or equal to 2.00 to 1.00 as of the last day of any fiscal quarter as
reflected on the compliance certificate for such fiscal quarter (or, in the case
of the fourth fiscal quarter of a fiscal year, such fiscal year) required by
paragraph 5A, (each such fiscal quarter being an “ADDITIONAL FISCAL QUARTER”
and, together with the Initial Period, each an “APPLICABLE PERIOD”) in addition
to the interest accruing on the Notes, the Company agrees to pay to each holder
of a Note a fee (an “ADDITIONAL EXCESS LEVERAGE FEE”; the Additional Excess
Leverage Fee and the Acquisition Excess Leverage Fee are collectively referred
to herein as the “EXCESS LEVERAGE FEE”) computed on the daily average
outstanding principal amount of such Notes during (x) the Initial Period at the
rate per annum equal to 1.25% and (y) any Additional Fiscal Quarter at the rate
per annum as set forth in the table below:
Leverage Ratio
Additional Excess Leverage Fee
Greater than or equal to 3.50 to 1.00
1.25%
Greater than or equal to 3.00 to 1.00 and less than 3.50 to 1.00
0.50%
Greater than or equal to 2.00 to 1.00 and less than 3.00 to 1.00
0.25%



The Additional Excess Leverage Fee with respect to each Note for any Applicable
Period shall be calculated on the same basis as interest on such Note is
calculated and shall be paid in arrears within three Business Days after (I)
with respect to the Initial Period, the end of each fiscal quarter ending during
the Initial Period and (II) with respect to each Additional Fiscal Quarter, upon
the earlier of (A) the date the financial statements and related compliance
certificate for such fiscal quarter (or, in the case of the fourth fiscal
quarter of a fiscal year, such fiscal year) are delivered pursuant to paragraph
5A and (B) the date such financial statements and related compliance certificate
are required to be delivered pursuant to paragraph 5A. The payment and
acceptance of any Additional Excess Leverage Fee shall not constitute a waiver
of any Default or Event of Default. If for any reason the Company fails to
deliver the financial statements required by paragraph 5A(i) or 5A(ii) hereof or
the related compliance certificate required by paragraph 5A hereof for a fiscal
quarter or fiscal year by the date such financial statements and compliance
certificate are required to be delivered, then the Company shall be deemed to
have a Leverage Ratio as of the end of such fiscal quarter or fiscal year of
greater than 3.50 to 1.00 solely for the purposes of this paragraph 5H(ii).
6. NEGATIVE COVENANTS. Unless the Required Holders shall otherwise consent in
writing, the Company agrees to observe and perform each of the negative
covenants set forth below so long as any Note shall remain outstanding.


11

--------------------------------------------------------------------------------







6A(1). INTEREST COVERAGE RATIO. The Company shall not suffer or permit at any
time the Interest Coverage Ratio to be less than 3.00 to 1.00.


6A(2). LEVERAGE RATIO. The Company shall not suffer or permit at any time the
Leverage Ratio to exceed the lesser of (i) the maximum amount then permitted
pursuant to any Material Indebtedness Agreement and (ii)(A) 4.25 to 1.00 from
the Amendment (2018) Effective Date through March 30, 2019, (B) 4.00 to 1.00
from March 31, 2019 through March 30, 2020, and (C) 3.75 to 1.00 from March 31,
2020 and thereafter. Notwithstanding the foregoing, during any Leverage Ratio
Step-Up period, the applicable ratio set forth in clauses (ii)(B) and (ii)(C)
above shall increase by 0.25 to 1.00 so long as the Credit Agreement includes a
substantially similar ability to increase the maximum permitted leverage ratio
contained therein on account of a Material Acquisition Event.


6A(3). [RESERVED]
6B. CREDIT AND OTHER RESTRICTIONS. The Company covenants that it will not and
will not permit any Subsidiary to:
 
6B(1). LIEN RESTRICTIONS. Create, incur, assume or suffer to exist any Lien upon
any of its property or assets, whether now owned or hereafter acquired (whether
or not provision is made for the equal and ratable securing of Notes in
accordance with the provisions of paragraph 5D hereof), except:
 
(i) Liens for taxes or other governmental charges not yet due or which are being
actively contested in good faith by appropriate proceedings;


(ii) Liens incidental to the conduct of its business or the ordinary operation
or use of its property which were not incurred in connection with the borrowing
of money or obtaining credit or advances;


(iii) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to the Company or another Subsidiary;


(iv) Liens identified on EXHIBIT G to the Existing Agreement a copy of which is
attached hereto;


(v) Liens relating to the ledger balances, consignments, and other similar
arrangements and other Liens (including Liens consisting of Capitalized Lease
Obligations and/or purchase money security interests) to secure Debt, provided
that (x) the Debt to which the Lien relates is permitted by paragraph 6B(2) and
(y) the aggregate amount of Debt (plus, without duplication, the aggregate
amount of such ledger balances, consignments and other similar arrangements)
secured by such Liens does not exceed at any time $75,000,000;


(vi) Liens consisting of survey exceptions, minor encumbrances, easements and
rights of way, or zoning or other restrictions as to the use of real properties;
provided, however, that such Liens in the aggregate do not materially impair the
usefulness of such property in the business of the Company and its Subsidiaries,
taken as a whole;




12

--------------------------------------------------------------------------------





(vii) pledges or deposits in the ordinary course of business in connection with
(A) workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and (B) public utility
services provided to the Company or a Subsidiary;


(viii) deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;


(ix) Liens securing judgments for the payment of money not constituting an Event
of Default under paragraph 7A(xii) hereof;


(x) Liens (A) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, and (B) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) that are customary in the banking industry;


(xi) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases or licenses permitted by this Agreement that are entered into in the
ordinary course of business;


(xii) leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business that do not (A) interfere in any material respect
with the ordinary conduct of the business of the Company and its Subsidiaries,
or (B) secure any Debt; and


(xiii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business.


Except for guaranties permitted or contemplated by paragraph 6B(10) or with
respect to banker’s liens arising by operation of law or pledges of cash
collateral to secure a defaulting lender’s letter of credit funding obligations
under the Credit Agreement (so long as, in the case of such banker’s liens and
cash collateral pledges, the Company is in compliance with clause (v) of this
paragraph 6B(1), with the amount of Debt secured by such banker’s liens and cash
collateral pledges being equal, for the purpose of determining compliance with
such clause (v), to the lesser of (A) the value of assets subject to such
banker’s liens and cash collateral pledges or (B) the outstanding amount of the
Debt as to which such banker’s liens or cash collateral pledges may be
exercised), neither the Company nor any Subsidiary is permitted to create,
incur, assume or suffer to exist any Lien upon any property or assets to secure
any obligations under the Credit Agreement.


6B(2). DEBT RESTRICTION. Create, incur, assume or suffer to exist any Debt,
except:
 
(i) Debt in existence on March 28, 1996;
 
(ii) Debt of any Subsidiary to the Company or to any other Subsidiary; and
 
(iii) additional Debt of the Company and/or any Subsidiary subject to the
proviso set forth below;
 
provided, however, (x) that the aggregate principal amount of consolidated Debt
of the Company and its Subsidiaries shall not exceed at any time an amount equal
to 70% of Consolidated


13

--------------------------------------------------------------------------------





Capitalization and (y) Priority Debt shall not exceed at any time an amount
equal to 20% of Consolidated Net Worth.
 
6B(3). LOANS, ADVANCES AND INVESTMENTS. Make or permit to remain outstanding
loans or advances to, or own, purchase or acquire any stock obligations or
securities of, or any other interest in, or make any capital contributions to,
any Person (collectively, “INVESTMENTS”), except that the Company or any
Subsidiary may:
 
(i) make or permit to remain outstanding loans or advances to any Subsidiary;
 
(ii) own, purchase or acquire stock, obligations or securities of a Subsidiary
or of a corporation which immediately after such purchase or acquisition will be
a Subsidiary;
 
(iii) acquire and own (a) stock of the Company so long as no Default or Event of
Default exists after giving effect to the acquisition thereof and (b) stock,
obligations or securities received in settlement of debts (created in the
ordinary course of business) owing to the Company or any Subsidiary;
 
(iv) own, purchase or acquire prime commercial paper, banker's acceptances and
certificates of deposit in the United States and Canadian commercial banks
(having capital resources in excess of $100 million U.S.), repurchase agreements
with respect to the foregoing, in each case due within one year from the date of
purchase and payable in the United States in United States dollars, obligations
of the United States Government or any agency thereof, and obligations
guaranteed by the United States Government;
 
(v) make or permit to remain outstanding relocation, travel and other like
advances to officers and employees in the ordinary course of business;
 
(vi) permit to remain outstanding Investments existing on March 28, 1996; and
 
(vii) make other Investments not in excess of 20% of Consolidated Net Worth.
 
6B(4). DISPOSITION OF CERTAIN ASSETS. Sell, lease, transfer or otherwise dispose
of any assets of the Company or any Subsidiary other than in an Excluded
Transfer, unless the net book value of the assets sold, leased, transferred or
otherwise disposed of outside of the ordinary course of business in the then
most recent 24 month period together with the net book value of any assets then
proposed to be sold, leased, transferred or otherwise disposed of outside of the
ordinary course of business do not exceed 30% of Consolidated Net Worth. For
purposes of this paragraph and paragraph 6B(2), a sale of the Company's or its
Subsidiaries' receivables in connection with financing of the Company or any of
its Subsidiaries under a securitization program shall be deemed to constitute
Debt of the Company or any such Subsidiary and not a sale of assets


6B(5). SALE OF STOCK AND DEBT OF SUBSIDIARIES. Sell or otherwise dispose of, or
part with control of, any shares of stock or debt of any Subsidiary, except to
the Company or any Subsidiary, and except that all shares of stock and debt of
any Subsidiary at the time owned by or owed to the Company and all Subsidiaries
may be sold as an entirety for fair market value (as determined in good faith by
the Board of Directors of the Company) provided that the net book value of the
assets of such Subsidiary, together with the net book value of the assets of the
Company and


14

--------------------------------------------------------------------------------





any other Subsidiaries sold during the then most recent 24 month period do not
exceed 30% of Consolidated Net Worth.
 
6B(6). MERGER AND CONSOLIDATION. Merge with or consolidate into any other
company, except (i) Subsidiaries may be merged into the Company, (ii) the
Company may merge with another entity provided that the Company is the surviving
corporation and no Default or Event of Default under this Agreement would exist
after giving effect to the merger or as a result thereof, (iii) any Subsidiary
may be merged with or into another corporation provided that the surviving
corporation is a Subsidiary (in the case of a merger that does not involve the
Company) or the Company and no Default or Event of Default would exist after
giving effect to the merger or as a result thereof, or (iv) the Company may be
merged into a Subsidiary or a newly created entity organized under the laws of
any state of the United States which has conducted no previous business and at
the time of such merger shall have no liabilities, if, in either case, the
surviving corporation assumes the obligations of the Company under the Notes in
a manner reasonably satisfactory to the Required Holders of the Notes and no
Default or Event of Default shall exist after giving effect to the merger or as
a result thereof.
 
6B(7). SALE OR DISCOUNT OF RECEIVABLES. Sell with recourse, discount or pledge
any of its notes receivable or accounts receivable other than receivables sold
constituting Debt under clause (vii) of the definition thereof provided that (i)
the aggregate face amount of all such receivables sold shall not exceed
$200,000,000, and (ii) after giving effect to such sale, the Company is in
compliance with paragraph 6B(2).
 
6B(8). LEASE OBLIGATIONS. Lease real property or personal property (excluding
data processing equipment, vehicles, and other equipment leased in the ordinary
course of business) for terms exceeding three years if after giving effect
thereto the aggregate amount of all payments in any fiscal year payable by the
Company and its Subsidiaries would exceed an aggregate of 15% of Consolidated
Net Worth.
 
6B(9). RESTRICTED TRANSACTIONS. Deal directly or indirectly with an Affiliate,
any Person related by blood, adoption, or marriage to any Affiliate or any
Person owning 5% or more of the Company's stock, provided that (i) the Company
may deal with such Persons in the ordinary course of business at arm's length,
(ii) the Company may make loans or advances to officers permitted by paragraph
6B(3) and (iii) in addition to the foregoing, so long as the stock of the
Company is publicly held, the Company may deal with such Persons so long as the
aggregate amount of such transactions does not exceed $3,000,000 in any fiscal
year.


6B(10). OTHER SUBSIDIARY GUARANTIES. The Company covenants that it will not
permit any Subsidiary organized under the laws of the United States or any state
thereof (a “U.S. SUBSIDIARY”) to create, issue, incur, assume or become subject
to or liable under any guarantee with respect to any Material Indebtedness
Agreement unless such U.S. Subsidiary promptly executes and delivers to the
holders of the Notes a Guaranty of Payment of Debt substantially in the form of
Exhibit I hereto. Notwithstanding the foregoing, the Company covenants that it
will not permit any Subsidiary to create, issue, incur, assume or become subject
to or liable under any guarantee with respect to the Credit Agreement unless
such Subsidiary promptly executes and delivers to the holders of the Notes a
Guaranty of Payment of Debt substantially in the form of Exhibit I hereto;
provided, however, that the foregoing shall not apply to any guaranty created,
issued, incurred or assumed by a Subsidiary organized under the laws of a
jurisdiction other than the United States or any state thereof (a “NON-U.S.
SUBSIDIARY”) in respect of Debt incurred by any other Non-U.S.


15

--------------------------------------------------------------------------------





Subsidiary pursuant to the Credit Agreement so long as such Non-U.S. Subsidiary
that creates, issues, incurs or assumes such guaranty has not also created,
issued, incurred or assumed a guaranty in respect of Debt incurred by the
Company or any U.S. Subsidiary pursuant to the Credit Agreement.


6B(11). TERRORISM SANCTIONS REGULATIONS. The Company will not and will not
permit any Controlled Entity (i) to become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (ii) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (a) would cause any holder to
be in violation of any law or regulation applicable to such holder, or (b) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or
(iii) to engage, nor shall any Affiliate of either engage, in any activity that
could subject such Person or any holder to sanctions under the Comprehensive
Iran Sanctions, Accountability and Divestment Act or any similar law or
regulation with respect to Iran or any other country that is subject to U.S.
Economic Sanctions.


6B(12). OTHER COVENANTS. In the event that the Company or any of its
Subsidiaries shall enter into, or shall have entered into, any Material
Indebtedness Agreement, wherein the covenants contained therein shall be more
restrictive than the covenants set forth herein, then the Company and its
Subsidiaries shall be bound hereunder by such more restrictive covenants with
the same force and effect as if such covenants were written herein; provided,
however that the mandatory prepayments set forth in Section 2.12(c) of the
Credit Agreement (as in effect on the Amendment (2018) Effective Date) shall not
be considered covenants for the purposes of this paragraph 6B(12).


6B(13). ACQUISITIONS. Effect an Acquisition; provided that the Company or a
Subsidiary may effect (a) the FCX Acquisition on the Amendment (2018) Effective
Date, and (b) any other Acquisition so long as:


(i) in the case of an Acquisition that involves a merger, amalgamation or other
combination with the Company, the Company shall be the surviving entity;


(ii) in the case of an Acquisition that involves a merger, amalgamation or other
combination with any Subsidiary that has provided a Guaranty of Payment of Debt,
such Subsidiary shall be the surviving entity;


(iii) the Company and the Subsidiaries shall be in full compliance with this
Agreement, the Notes and each Guaranty of Payment of Debt both prior to and
after giving pro forma effect to such Acquisition; and


(iv) no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist.


6B(14). RESTRICTED PAYMENTS. Make or commit itself to make any Capital
Distribution at any time, except that (i) the Company may declare and pay
dividends with respect to its equity interests payable solely in additional
shares of its common stock, (ii) Subsidiaries may declare and pay dividends
ratably with respect to their equity interests, (iii) the Company may make
Capital Distributions pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Company and its
Subsidiaries, (iv) the Company and each Subsidiary may pay withholding or
similar taxes payable by any future, present or former employee, director or


16

--------------------------------------------------------------------------------





officer (or any spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees of any of the foregoing) in connection with any
repurchases of equity interests or the exercise of stock options, and (v) the
Company may make other Capital Distributions so long as no Default or Event of
Default shall then exist or, after giving pro forma effect to such payment,
thereafter shall begin to exist.


7. EVENTS OF DEFAULT.
 
7A. ACCELERATION. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):
 
(i) the Company defaults in the payment of any principal of, or
Yield-Maintenance Amount payable with respect to, any Note when the same shall
become due, either by the terms thereof or otherwise as herein provided; or
 
(ii) the Company defaults in the payment of any interest on or Excess Leverage
Fee payable with respect to any Note for more than five (5) days after the date
due; or
 
(iii) (A) (1) the Company or any Subsidiary defaults (whether as primary obligor
or as guarantor or other surety) in any payment of principal of or interest on
any other obligation for money borrowed (including any obligation under a
conditional sale or other title retention agreement entered into as a means of
acquiring the subject property, any obligation issued or assumed as full or
partial payment for property if secured by a purchase money mortgage or any
obligation under notes payable or drafts accepted representing extensions of
credit) beyond any period of grace provided with respect thereto, or (2) the
Company or any Subsidiary fails to perform or observe any other agreement, term
or condition contained in any agreement under which any of the foregoing
obligations are issued or created (or if any other event thereunder or under any
such agreement shall occur and be continuing), and the effect of such default
under clause (1) above or failure or event under clause (2) above is to cause,
or to permit the holder or holders of such obligation (or a trustee on behalf of
such holder or holders) to cause, such obligation to become due (or to be
repurchased by the Company or any Subsidiary) prior to any stated maturity,
provided that the aggregate amount of all obligations as to which such a payment
default shall occur and be continuing or such a failure or other event causing
or permitting acceleration (or resale to the Company or any Subsidiary) shall
occur and be continuing exceeds $30,000,000; or (B) the Company or any
Subsidiary fails to perform or observe any term or condition of any agreement or
lease (other than those specified in clause (A) of this paragraph 7A(iii))
beyond any applicable grace period with respect thereto (or if any other event
thereunder shall occur and be continuing beyond any applicable grace period), if
the effect of such failure or event is to cause, or permit the holder or holders
of such obligation (or trustee on behalf of such holder or holders) to cause,
such obligation to become due prior to any stated maturity or require the
repurchase, redemption or defeasance of such obligation, provided that the
aggregate amount of all obligations as to which such failure or other event
causing or permitting acceleration or requiring the repurchase, redemption or
defeasance shall exceed $30,000,000; or
 
(iv) any representation or warranty made by the Company herein or by the Company
or any of its officers in any writing furnished in connection with or pursuant
to this Agreement shall be false in any material respect on the date as of which
made; or




17

--------------------------------------------------------------------------------





(v) the Company fails to perform or observe any agreement contained in paragraph
6; or
 
(vi) the Company fails to perform or observe any other agreement, term or
condition contained herein and such failure shall not be remedied within 30 days
after any Responsible Officer obtains actual knowledge thereof; or
 
(vii) the Company or any Material Subsidiary makes an assignment for the benefit
of creditors or is generally not paying its debts as such debts become due; or
 
(viii) any decree or order for relief in respect of the Company or any Material
Subsidiary is entered under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law, whether now or hereafter in effect (herein called the “Bankruptcy
Law”), of any jurisdiction; or
 
(ix) the Company or any Material Subsidiary petitions or applies to any tribunal
for, or consents to, the appointment of, or taking possession by, a trustee,
receiver, custodian, liquidator or similar official of the Company or any
Material Subsidiary, or of any substantial part of the assets of the Company or
any Material Subsidiary, or commences a voluntary case under the Bankruptcy Law
of the United States or any proceedings (other than proceedings for the
voluntary liquidation and dissolution of a Material Subsidiary) relating to the
Company or any Material Subsidiary under the Bankruptcy Law of any other
jurisdiction; or
 
(x) any such petition or application is filed, or any such proceedings are
commenced, against the Company or any Material Subsidiary and the Company or
such Material Subsidiary by any act indicates its approval thereof, consent
thereto or acquiescence therein, or an order, judgment or decree is entered
appointing any such trustee, receiver, custodian, liquidator or similar
official, or approving the petition in any such proceedings, and such order,
judgment or decree remains unstayed and in effect for more than 30 days; or


(xi) any order, judgment or decree is entered in any proceedings against the
Company decreeing the dissolution of the Company and such order, judgment or
decree remains unstayed and in effect for more than 60 days; or
 
(xii) any one or more unpaid or unsatisfied judgments or decrees in excess of
$30,000,000 in the aggregate at any one time outstanding is entered against the
Company and/or its Subsidiaries, excluding those judgments or decrees (A) that
shall have been stayed, vacated or bonded, (B) which are not final and
non-appealable, provided that the Company or such Subsidiary is contesting any
such judgment or decree in good faith and by appropriate proceedings diligently
pursued,(C) for and to the extent the Company or any Subsidiary is insured and
with respect to which the insurer specifically has assumed responsibility in
writing therefor, (D) for and to the extent the Company or any Subsidiary are
otherwise indemnified if the terms of such indemnification are satisfactory to
the Required Holders or (E) that have been outstanding for less than 60 days; or


(xiii) (A) the validity, binding effect or enforceability of this Agreement, any
Note or any Guaranty of Payment of Debt against the Company or any Subsidiary
party to a Guaranty of Payment of Debt shall be contested by the Company or any
such Subsidiary; (B) the Company or any Subsidiary party to a Guaranty of
Payment of Debt shall deny that it has any further liability or obligation
thereunder; or (C) this Agreement, any Note or any Guaranty of Payment of Debt
shall be


18

--------------------------------------------------------------------------------





terminated, invalidated or set aside, or be declared ineffective or inoperative
or in any way cease to give or provide to be holders of the Notes the material
benefits purported to be created thereby, in any such case except in accordance
with its terms; or


(xiv) [RESERVED];


(xv)  a Change in Control shall occur; or


(xvi) (A) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (B) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (C) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect, (D) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (E) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (F) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder; and any such event or events described in clauses (A)
through (F) above, either individually or together with any other such event or
events, could reasonably be expected to have a Material Adverse Effect. As used
in this Paragraph 7A (xvi), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA;


then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, the holder of any Note (other than the Company or any of its
Subsidiaries or Affiliates) may at its option, by notice in writing to the
Company, declare such Note to be, and such Note shall thereupon be and become,
immediately due and payable at par together with interest accrued thereon,
without presentment, demand, protest or notice of any kind, all of which are
hereby waived by the Company, (b) if such event is an Event of Default specified
in clause (viii), (ix) or (x) of this paragraph 7A with respect to the Company,
all of the Notes at the time outstanding shall automatically become immediately
due and payable at par together with interest accrued thereon, without
presentment, demand, protest or notice of any kind, all of which are hereby
waived by the Company, and (c) if such event is not an Event of Default
specified in clause (viii), (ix) or (x) of this paragraph 7A with respect to the
Company, the Required Holder(s) of any Series of Notes may at its or their
option, by notice in writing to the Company, declare all of the Notes of such
Series to be, and all of the Notes of such Series shall thereupon be and become,
immediately due and payable together with interest accrued thereon and together
with the Yield-Maintenance Amount, if any, with respect to each Note of such
Series, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Company, provided that the Yield-Maintenance
Amount, if any, with respect to each Note of such Series shall be due and
payable upon such declaration only if (x) such event is an Event of Default
specified in any of clauses (i) to (vi),inclusive, or (xi) or (xii) of this
paragraph 7A, (y) the Required Holders of such Series shall have given to the
Company, at least 10 Business Days before such declaration, written notice
stating its or their intention so to declare the Notes of such Series to be
immediately due and payable and identifying one or more such Events of Default


19

--------------------------------------------------------------------------------





whose occurrence on or before the date of such notice permits such declaration,
and (z) one or more of the Events of Default so identified shall be continuing
at the time of such declaration.
 
7B. RESCISSION OF ACCELERATION. At any time after any or all of the Notes of a
Series shall have been declared immediately due and payable pursuant to
paragraph 7A, the Required Holder(s) of such Series may, by notice in writing to
the Company, rescind and annul such declaration and its consequences if (i) the
Company shall have paid all overdue interest on the Notes of such Series, the
principal of and Yield-Maintenance Amount, if any, payable with respect to any
Notes of such Series which have become due otherwise than by reason of such
declaration, and interest on such overdue interest and overdue principal and
Yield-Maintenance Amount at the rate specified in the Notes of such Series, (ii)
the Company shall not have paid any amounts which have become due solely by
reason of such declaration, (iii) all Events of Default and Defaults, other than
non-payment of amounts which have become due solely by reason of such
declaration, shall have been cured or waived pursuant to paragraph 11C, and (iv)
no judgment or decree shall have been entered for the payment of any amounts due
pursuant to the Notes of such Series or this Agreement (as this Agreement
pertains to the Notes of such Series). No such rescission or annulment shall
extend to or affect any subsequent Event of Default or Default or impair any
right arising therefrom.
 
7C. NOTICE OF ACCELERATION OR RESCISSION. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Company shall
forthwith give written notice thereof to the holder of each Note at the time
outstanding.
 
7D. OTHER REMEDIES. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement and such Note by exercising such remedies as are available
to such holder in respect thereof under applicable law, either by suit in equity
or by action at law, or both, whether for specific performance of any covenant
or other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No remedy conferred in this Agreement upon the
holder of any Note is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy conferred herein or now or hereafter existing at law or in equity or by
statute or otherwise.
 
8. REPRESENTATIONS, COVENANTS AND WARRANTIES. The Company represents, covenants
and warrants as follows:
 
8A. ORGANIZATION. The Company is a corporation duly organized and existing in
good standing under the laws of the State of Ohio, each Subsidiary is a
corporation or other legal entity existing and in good standing under the laws
of the jurisdiction in which it is incorporated or organized, and the Company
has and each Subsidiary has the corporate or other power to own its respective
property and to carry on its respective business as now being conducted. The
names and jurisdictions of incorporation of each Subsidiary are set forth on
Exhibit F attached hereto.
 
8B. FINANCIAL STATEMENTS. The Company has furnished Prudential and each
Purchaser of any Accepted Notes with the following financial statements,
identified by a principal financial officer of the Company: (i) a consolidated
balance sheet of the Company and its Subsidiaries as of the last day in each of
the five fiscal years of the Company most recently completed prior to the date
as of which this representation is made or repeated to such Purchaser (other
than fiscal years completed within 120 days prior to such date for which audited
financial statements have not been


20

--------------------------------------------------------------------------------





released) and a consolidated statement of income, stockholders' equity and
statement of cash flows of the Company and its Subsidiaries for each such year,
all certified by Deloitte & Touche LLP (or such other independent public
accountants of recognized national standing selected by the Company or other
accounting firm as may be reasonably acceptable to such Purchaser); and (ii) a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
the quarterly period (if any) most recently completed prior to such date and
after the end of such fiscal year (other than quarterly periods completed within
60 days prior to such date for which financial statements have not been
released) and the comparable quarterly period in the preceding fiscal year and
consolidated statements of income, stockholders' equity and cash flows of the
Company and its Subsidiaries for the periods from the beginning of the fiscal
years in which such quarterly periods are included to the end of such quarterly
periods, prepared by the Company. Such financial statements (including any
related schedules and/or notes) are true and correct in all material respects
(subject, as to interim statements, to changes resulting from audits and
year-end adjustments), have been prepared in accordance with generally accepted
accounting principles consistently followed throughout the periods involved and
show all liabilities, direct and contingent, of the Company and its Subsidiaries
required to be shown in accordance with such principles. The balance sheets
fairly present the condition of the Company and its Subsidiaries as at the dates
thereof, and the statements of income and statements of cash flows fairly
present the results of the operations of the Company and its Subsidiaries for
the periods indicated. There has been no material adverse change in the
business, condition (financial or otherwise) or operations of the Company and
its Subsidiaries taken as a whole since the end of the most recent fiscal year
for which such audited financial statements have been furnished.
 
8C. ACTIONS PENDING. There is no action, suit, investigation or proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any Subsidiary or any properties or rights of the Company or any Subsidiary, by
or before any court, arbitrator or administrative or governmental body which
could be reasonably expected to result in any material adverse change in the
business, condition (financial or otherwise) or operations of the Company and
its Subsidiaries taken as a whole.
 
8D. OUTSTANDING DEBT. Neither the Company nor any Subsidiary has any Debt
outstanding except as permitted by paragraph 6B(2). There exists no payment
default or other default in any material respect under the provisions of any
instrument evidencing such Debt or of any agreement relating thereto.
 
8E. TITLE TO PROPERTIES. To the best knowledge of the Responsible Officers based
upon reasonable inquiry, the Company has, and each Subsidiary has, good and
indefeasible title to its respective real properties (other than properties
which it leases) and good title to all of its other properties and assets,
including the properties and assets reflected in the most recent audited balance
sheet referred to in paragraph 8B (other than properties and assets disposed of
in the ordinary course of business or in compliance with paragraph 6B(4),
provided, that in connection with the making of this representation in
connection with the issuance of any Series of Private Shelf Notes, any such
dispositions outside of the ordinary course shall have been disclosed to
Prudential in the applicable Request for Purchase), subject to no Lien of any
kind except Liens permitted by paragraph 6B(1). The Company and each Subsidiary
enjoys peaceful and undisturbed possession of all leases necessary in any
material respect for the conduct of their respective businesses, none of which
contains any unusual or burdensome provisions which could be reasonably expected
to materially affect or impair the operation of such businesses. All such leases
are valid and subsisting and are in full force and effect.
 


21

--------------------------------------------------------------------------------





8F. TAXES. To the best knowledge of the Responsible Officers based upon
reasonable inquiry, the Company has, and each Subsidiary has, filed all Federal,
State and other income tax returns which are required to be filed, and each has
paid all taxes as shown on such returns and on all assessments received by it to
the extent that such taxes have become due, except such taxes as are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with generally accepted accounting
principles.
 
8G. CONFLICTING AGREEMENTS AND OTHER MATTERS. Neither the execution nor delivery
of this Agreement or the Notes, nor the offering, issuance and sale of the
Notes, nor fulfillment of nor compliance with the terms and provisions hereof
and of the Notes will conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in any
violation of, or result in the creation of any Lien upon any of the properties
or assets of the Company or any of its Subsidiaries (other than Liens permitted
by this Agreement) pursuant to, the charter or code of regulations of the
Company or any of its Subsidiaries, any award of any arbitrator or any agreement
(including any agreement with stockholders), nor to the best of the Responsible
Officers' knowledge based upon reasonable inquiry, any instrument, order,
judgment, decree, statute, law, rule or regulation to which the Company or any
of its Subsidiaries is subject. Neither the Company nor any of its Subsidiaries
is a party to, or otherwise subject to any provision contained in, any
instrument evidencing indebtedness of the Company or any of its Subsidiaries,
any agreement relating thereto or any other contract or agreement (including its
charter) which limits the amount of, or otherwise imposes restrictions on the
incurring of, indebtedness of the Company of the type to be evidenced by the
Notes except as set forth in the agreements listed in EXHIBIT E attached hereto
(as such EXHIBIT E may have been modified from time to time by written
supplements thereto delivered by the Company and accepted in writing by
Prudential).
 
8H. OFFERING OF NOTES. Neither the Company nor any agent acting on its behalf
has, directly or indirectly, offered the Notes or any similar security of the
Company for sale to, or solicited any offers to buy the Notes or any similar
security of the Company from, or otherwise approached or negotiated with respect
thereto with, any Person other than Institutional Investors, and neither the
Company nor any agent acting on its behalf has taken or will take any action
which would subject the issuance or sale of the Notes to the provisions of
Section 5 of the Securities Act or to the registration provisions of any
securities or Blue Sky law of any applicable jurisdiction.
 
8I. USE OF PROCEEDS. The proceeds of the sale of any Private Shelf Notes will be
used for the purposes stated in the relevant Request for Purchase. None of such
proceeds will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any “margin stock”
as defined in Regulation U (12 CFR Part 221) of the Board of Governors of the
Federal Reserve System (herein called “margin stock”) or for the purpose of
maintaining, reducing or retiring any indebtedness which was originally incurred
to purchase or carry any stock that is then currently a margin stock or for any
other purpose which might constitute the purchase of such Notes transaction a
“purpose credit” within the meaning of such Regulation U, unless the Company
shall have delivered to the Purchaser which is purchasing such Notes, on the
Private Shelf Closing Day for such Notes an opinion of counsel satisfactory to
such Purchaser stating that the purchase of such Notes does not constitute a
violation of such Regulation U. Neither the Company nor any agent acting on its
behalf has taken or will take any action which might cause this Agreement or the
Notes to violate Regulation T, Regulation U or any other regulation of the Board
of Governors of the Federal Reserve System or to violate the Securities Exchange
Act of 1934, as amended, in each case as in effect now or as the same may
hereafter be in effect. The Company is not a Person described in Section 1 of
the Anti-Terrorism Order and none of the proceeds from the issuance of the Notes


22

--------------------------------------------------------------------------------





will, to the Company’s knowledge, directly or indirectly, be transferred to or
used for the benefit of any such Person.


8J. ERISA. No accumulated funding deficiency (as defined in section 302 of ERISA
and section 412 of the Code), whether or not waived, exists with respect to any
Plan (other than a Multiemployer Plan). No liability to the Pension Benefit
Guaranty Corporation has been or is expected by the Company or any ERISA
Affiliate to be incurred with respect to any Plan (other than a Multiemployer
Plan) by the Company, any Subsidiary or any ERISA Affiliate which is or would be
materially adverse to the business, condition (financial or otherwise) or
operations of the Company and its Subsidiaries taken as a whole. Neither the
Company, any Subsidiary or any ERISA Affiliate has incurred or presently expects
to incur any withdrawal liability under Title IV of ERISA with respect to any
Multiemployer Plan which is or would be materially adverse to the Company and
its Subsidiaries taken as a whole. The execution and delivery of this Agreement
and the issuance and sale of the Notes will be exempt from, or will not involve
any transaction which is subject to the prohibitions of, section 406 of ERISA
and will not involve any transaction in connection with which a penalty could be
imposed under section 502(i) of ERISA or a tax could be imposed pursuant to
section 4975 of the Code. The representation by the Company in the next
preceding sentence is made in reliance upon and subject to the accuracy of each
Purchaser's representation in paragraph 9B.
 
8K. GOVERNMENTAL CONSENT. Neither the nature of the Company or of any
Subsidiary, nor any of their respective businesses or properties, nor any
relationship between the Company or any Subsidiary and any other Person, nor any
circumstance in connection with the offering, issuance, sale or delivery of the
Notes is such as to require any authorization, consent, approval, exemption or
other action by or notice to or filing with any court or administrative or
governmental body (other than routine filings after the date of closing with the
Securities and Exchange Commission and/or state Blue Sky authorities) in
connection with the execution and delivery of this Agreement, the offering,
issuance, sale or delivery of the Notes or fulfillment of or compliance with the
terms and provisions of this Agreement.
 
8L. ENVIRONMENTAL COMPLIANCE. To the best knowledge of the Responsible Officers
based upon reasonable inquiry, the Company and its Subsidiaries and all of their
respective properties and facilities have complied at all times and in all
respects with all applicable federal, state, local and regional statutes, laws,
ordinances and judicial or administrative orders, judgments, rulings and
regulations relating to protection of the environment except, in any such case,
where failure to comply would not result in a material adverse effect on the
business, condition (financial or otherwise) or operations of the Company and
its Subsidiaries taken as a whole or the ability of the Company to perform its
obligations under this Agreement.
 
8M. HOSTILE TENDER OFFERS. None of the proceeds of the sale of any Notes will be
used to finance a Hostile Tender Offer.
 
8N. DISCLOSURE. Neither this Agreement nor any other document, certificate or
statement furnished to any Purchaser by or on behalf of the Company in
connection herewith contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein not misleading. There is no fact peculiar to the Company or any of
its Subsidiaries which materially adversely affects or in the future can be
reasonably expected to (so far as the Company can now reasonably foresee)
materially adversely affect the business, property or assets, or financial
condition of the Company and its Subsidiaries taken as a whole and which has not
been set forth in this Agreement or in the other documents, certificates and
statements


23

--------------------------------------------------------------------------------





furnished to the Purchasers by the Company prior to the date hereof in
connection with the transactions contemplated hereby


8O. SECTION 144A. The Notes are not of the same class as securities, if any, of
the Company listed on a national securities exchange registered under Section 6
of the Exchange Act or quoted in a U.S. automated inter-dealer quotation system.


8P.    FOREIGN ASSETS CONTROL REGULATIONS, ETC.
(1)    Neither the Company nor any Controlled Entity (i) is a Blocked Person,
(ii) has been notified that its name appears or may in the future appear on a
State Sanctions List or (iii) is a target of sanctions that have been imposed by
the United Nations or the European Union.
(2)    Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.
(3)    No part of the proceeds from the sale of the Notes hereunder:
(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (1) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (2) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (3) otherwise in violation of any U.S. Economic Sanctions Laws;
(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
(4)    The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.
9. REPRESENTATIONS OF THE PURCHASERS.
 
Each Purchaser represents as follows:
 
9A. NATURE OF PURCHASE. Such Purchaser is not acquiring the Notes to be
purchased by it hereunder with a view to or for sale in connection with any
distribution thereof within the meaning of the Securities Act, provided that the
disposition of such Purchaser's property shall at all times be and remain within
its control.
 


24

--------------------------------------------------------------------------------





9B. SOURCE OF FUNDS. At least one of the following statements is an accurate
representation as to each source of funds (a “SOURCE”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:


(i)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC ANNUAL STATEMENT”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or


(ii)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or


(iii)    the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (b) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or


(iv)    the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM EXEMPTION”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(iv); or
(v)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM EXEMPTION”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or


25

--------------------------------------------------------------------------------





controlled by the INHAM (applying the definition of “control” in Part IV(d)(3)
of the INHAM Exemption) owns a 10% or more interest in the Company and (i) the
identity of such INHAM and (ii) the name(s) of the employee benefit plan(s)
whose assets constitute the Source have been disclosed to the Company in writing
pursuant to this clause (v); or
(vi)    the Source is a governmental plan; or


(vii)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vii); or


(viii)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.


As used in this paragraph 9B, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.
 
10. DEFINITIONS. For the purpose of this Agreement, the terms defined in
paragraphs 1 and 2 shall have the respective meanings specified therein, and the
following terms shall have the meanings specified with respect thereto below:
 
10A. YIELD-MAINTENANCE TERMS.
 
“CALLED PRINCIPAL” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4B or is declared to be
immediately due and payable pursuant to paragraph 7A, as the context requires.
 
“DESIGNATED SPREAD” shall mean (i) 0% with respect to the Series A Notes, (ii)
0.50% with respect to the Series B Notes and Series C Notes and (iii) unless
otherwise specified in the Confirmation of Acceptance with respect thereto,
0.50% for any other Series of Notes.
“DISCOUNTED VALUE” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if payable other
than on a semi-annual basis) equal to the Reinvestment Yield with respect to
such Called Principal.
 
“REINVESTMENT YIELD” shall mean, with respect to the Called Principal of any
Note, the Designated Spread over the yield to maturity implied by (i) the
ask-side yields reported as of 10:00 a.m. (New York City local time) on the
Business Day next preceding the Settlement Date with respect to such Called
Principal for the most recent actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date on the display designated as “Page PX1” on
Bloomberg Financial Markets (or such other display as may replace Page PX1 on
Bloomberg Financial Markets or, if Bloomberg Financial Markets shall cease to
report such yields or shall cease to be Prudential Capital Group’s customary
source of information for calculating yield-maintenance amounts on privately
placed notes, then such source as is then Prudential Capital Group’s customary
source of such information), or (ii) if such yields shall not be reported as of
such time or the yields reported as of such time shall not be


26

--------------------------------------------------------------------------------





ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series yields reported, for the latest day for which such yields shall
have been so reported as of the Business Day next preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. In the case of each determination under
clause (i) or (ii) of the preceding sentence, such implied yield shall be
determined, if necessary, by (a) converting U.S. Treasury bill quotations to
bond equivalent yields in accordance with accepted financial practice and (b)
interpolating linearly between (1) the applicable U.S. Treasury security with
the maturity closest to and greater than such Remaining Average Life and (2) the
applicable U.S. Treasury security with the maturity closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to that
number of decimal places as appears in the coupon of the applicable Note.
“REMAINING AVERAGE LIFE” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
 
“REMAINING SCHEDULED PAYMENTS” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.
 
“SETTLEMENT DATE” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4B or is declared to be immediately due and payable pursuant to paragraph 7A, as
the context requires.
 
“YIELD-MAINTENANCE AMOUNT” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.
 
10B. OTHER TERMS.
 
“ACCEPTANCE” shall have the meaning specified in paragraph 2E.
 
“ACCEPTANCE DAY” shall have the meaning specified in paragraph 2E.
 
“ACCEPTANCE WINDOW” shall mean, with respect to any interest rate quote made by
Prudential pursuant to paragraph 2D, the time period designated by Prudential
during which the Company may elect to accept such interest rate quote as to not
less than $5,000,000 in aggregate principal amount of Private Shelf Note
specified in the Request for Purchase.
 
“ACCEPTED NOTE” shall have the meaning specified in paragraph 2E.




27

--------------------------------------------------------------------------------





“ACQUISITION” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person (other than the Company or
any Subsidiary), or any business or division of any Person (other than the
Company or any Subsidiary), (b) the acquisition of in excess of fifty percent
(50%) of the outstanding capital stock (or other equity interest) of any Person
(other than the Company or any Subsidiary), or (c) the acquisition of another
Person (other than the Company or any Subsidiary) by a merger, amalgamation or
consolidation or any other combination with such Person.
“AFFILIATE” of any Person shall mean (i) any Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with such
Person (except, with respect to the Company, a Subsidiary) and (ii) with respect
to Prudential, shall include any managed account, investment fund or other
vehicle for which Prudential or any Prudential Affiliate acts as investment
advisor or portfolio manager. A Person shall be deemed to control a corporation
if such Person possesses, directly or indirectly, the power to direct or cause
the direction of the management and policies of such corporation, whether
through the ownership of voting securities, by contract or otherwise.


“AGENT” shall mean the “Administrative Agent” as defined in the Credit
Agreement.


“AMENDMENT (2018)” shall mean the Amendment to this Agreement dated as of
January 31, 2018 by and among the Company, Prudential and the holders of the
Notes.


“AMENDMENT (2018) EFFECTIVE DATE” shall mean the “Effective Date” as defined in
the Amendment (2018).


“ANTI-CORRUPTION LAWS” shall mean any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding bribery or any other corrupt activity, including
the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“ANTI-MONEY LAUNDERING LAWS” shall mean any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“ANTI-TERRORISM ORDER” means Executive Order No. 13,224, 66 Fed. Reg. 49,079
(2001) issued by the President of the U.S. (Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism).


“AUTHORIZED OFFICER” shall mean (i) in the case of the Company, its chief
executive officer, its chief operating officer, its chief financial officer, its
corporate secretary, and any vice president of the Company designated as an
“Authorized Officer” of the Company for the purpose of this Agreement in an
Officer's Certificate executed by the Company's chief executive officer or chief
financial officer and delivered to Prudential, and (ii) in the case of
Prudential, any officer of Prudential designated as its “Authorized Officer” in
the Information Schedule or any officer of Prudential designated as its
“Authorized Officer” for the purpose of this Agreement in a certificate executed
by one of its Authorized Officers.
 
“AVAILABLE FACILITY AMOUNT” shall have the meaning specified in paragraph 2A.




28

--------------------------------------------------------------------------------





“BANKS” shall mean the “Lenders” as defined in the Credit Agreement.
 
“BANKRUPTCY LAW” shall have the meaning specified in clause (viii) of paragraph
7A.


“BLOCKED PERSON” shall mean (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by OFAC, (ii) a
Person, entity, organization, country or regime that is blocked or a target of
sanctions that have been imposed under U.S. Economic Sanctions Laws or (iii) a
Person that is an agent, department or instrumentality of, or is otherwise
beneficially owned by, controlled by or acting on behalf of, directly or
indirectly, any Person, entity, organization, country or regime described in
clause (i) or (ii).
“BUSINESS DAY” shall mean any day other than (i) a Saturday or a Sunday, (ii) a
day on which commercial banks in New York City are required or authorized to be
closed and (iii) for purposes of paragraph 2C hereof only, a day on which PGIM,
Inc. is not open for business.
 
“CANADIAN BANKS” shall mean a Bank that is designated as a Canadian Bank on
Schedule 1 to the Credit Agreement.


“CANADIAN BORROWER” shall mean each of the Subsidiaries of the Company set forth
on Schedule 2 to the Credit Agreement.


“CANCELLATION DATE” shall have the meaning specified in paragraph 2H(3).
 
“CANCELLATION FEE” shall have the meaning specified in paragraph 2H(3).


“CAPITAL DISTRIBUTION” shall mean a payment made, liability incurred or other
consideration given by the Company or a Subsidiary to any Person that is not the
Company or a Subsidiary, (a) for the purchase, acquisition, redemption,
repurchase, payment or retirement of any capital stock or other equity interest
of the Company or such Subsidiary, or (b) as a dividend, return of capital or
other distribution (other than any stock dividend, stock split or other equity
distribution payable only in capital stock or other equity of the Company or
such Subsidiary) in respect of the Company or such Subsidiary’s capital stock or
other equity interest.
 
“CAPITALIZED LEASE OBLIGATION” shall mean any rental obligation which, under
generally accepted accounting principles, is or will be required to be
capitalized on the books of the Company or any Subsidiary, taken at the amount
thereof accounted for as indebtedness (net of interest expenses) in accordance
with such principles.


“CISADA” shall mean the Comprehensive Iran Sanctions, Accountability and
Divestment Act.
“CLOSING DAY” shall mean the Initial Closing Day or a Private Shelf Closing Day,
as the case may be.
 
“CHANGE IN CONTROL” shall mean:


(a) the acquisition of, or, if earlier, the shareholder or director approval of
the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record, by any Person or group (within the meaning of Sections


29

--------------------------------------------------------------------------------





13d and 14d of the Exchange Act), of shares representing more than thirty-three
percent (33%) of the aggregate ordinary Voting Stock represented by the issued
and outstanding equity interests of the Company;
(b) if, at any time during any period of twenty-four (24) consecutive months, a
majority of the members of the board of directors of the Company cease to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in subpart (i) hereof that
constituted, at the time of such election or nomination, at least a majority of
that board of directors, or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in subparts (i) and (ii)
hereof that constituted, at the time of such election or nomination, at least a
majority of that board of directors; or
(c) the occurrence of a change in control, or other similar provision, as
defined in the Credit Agreement or any Material Indebtedness Agreement.
“CODE” shall mean the Internal Revenue Code of 1986, as amended.
 
“CONFIRMATION OF ACCEPTANCE” shall have the meaning specified in paragraph 2E.


“CONSIDERATION” shall mean, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.
“CONTROLLED ENTITY” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“CONSOLIDATED CAPITALIZATION” shall mean Consolidated Net Worth of the Company
and its Subsidiaries plus Debt.


“CONSOLIDATED DEPRECIATION AND AMORTIZATION CHARGES” shall mean, for any period,
the aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Company for such period, as determined on a consolidated basis and in
accordance with generally accepted accounting principles.


“CONSOLIDATED EBITDA” shall mean, for any period:
(a)    Consolidated Net Income for such period plus the aggregate amounts
deducted in determining such Consolidated Net Income in respect of:
(i)    Consolidated Interest Expense, including, to the extent not already
captured therein, (A) any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations


30

--------------------------------------------------------------------------------





or such derivative instruments, and (B) any commissions, discounts, yield and
other fees and charges (including any interest expense) related to any
securitization facility permitted under this Agreement,
(ii)    Consolidated Income Tax Expense,
(iii)    Consolidated Depreciation and Amortization Charges,
(iv)    stock option expenses, up to an aggregate amount of $5,000,000 per
fiscal year of the Company, and
(v)    expenses (to the extent reasonably documented) in connection with the
Transactions incurred or expensed no later than four months after the Amendment
(2018) Effective Date in an aggregate amount not to exceed $20,000,000;
(vi)    prepayment premiums, make-whole amounts and similar costs (if any) paid
on account of the refinancing of Debt existing as of the Amendment (2018)
Effective Date in connection with the Transaction;
(vii)    for the fiscal quarters ending March 31, 2018, June 30, 2018, September
30, 2018 and December 31, 2018, the full pro forma “run rate” cost savings and
synergies (collectively, “EXPECTED COST SAVINGS”) (net of actual amounts
realized) that are reasonably identifiable and factually supportable (in the
good faith determination of the Company, as certified by a Responsible Officer
of the Company in the Officer’s Certificate required to be delivered in
connection with the financial statements for such period) related to the
Transactions, prior to, on or after the Amendment (2018) Effective Date;
provided that (A) substantial steps toward the action necessary to realize such
Expected Cost Savings are taken or expected to be taken within 12 months after
the Amendment (2018) Effective Date, and (B) the aggregate amount of all such
Expected Cost Savings added back in reliance on this subpart (vii) shall not
exceed an amount equal to $10,000,000 for all periods;
(viii)    non-capitalized transaction fees and expenses relating to the
integration of FCX during the fiscal years of the Company ending June 30, 2018,
June 30, 2019 and June 30, 2020, in an aggregate amount not to exceed
$10,000,000 for all periods;
(ix)     other amounts for items similar to the categories set forth in the
foregoing subparts (vii) and (viii) incurred in connection with a material
Acquisition, in each case as agreed to by the Required Holder(s) in its
commercially reasonable discretion;
(x)    all other non-cash charges and related tax effects thereon (excluding any
such non-cash charge to the extent it represents an accrual or reserve for
potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period);
(xi)    unusual, non-recurring or extraordinary losses or charges and related
tax effects thereon, in an aggregate amount not to exceed five percent (5%) of
Consolidated EBITDA as calculated pursuant to this definition without reference
to this clause (xi); and
(xii)    indemnification or insurance payments (not already included in
Consolidated Net Income) received in cash by a Company from third parties for
charges, losses, expenses (including litigation expenses, fees and charges) or
write offs that previously reduced Consolidated Net Income and were never added
back to Consolidated EBITDA; minus


31

--------------------------------------------------------------------------------





(b)     to the extent included in Consolidated Net Income for such period,
non-cash gains and related tax effects thereon, and unusual, non-recurring or
extraordinary gains and related tax effects thereon;
provided that, for any period during which (1) an Acquisition is made with
Consideration in excess of $2,500,000 or (2) a Disposition with Consideration in
excess of $2,500,000 occurs, Consolidated EBITDA shall be recalculated to
include (or exclude, as applicable) the “EBITDA” of the acquired company or
attributable to the disposed assets (in each case, with appropriate pro forma
adjustments acceptable to the Required Holder(s) and calculated on the same
basis as set forth in this definition).


“CONSOLIDATED INCOME TAX EXPENSE” shall mean, for any period, all provisions for
taxes based on the gross or net income of the Company (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), and all franchise taxes of the Company, determined on a
consolidated basis and in accordance with generally accepted accounting
principles.


“CONSOLIDATED INTEREST EXPENSE” shall mean, for any period, the interest expense
of the Company for such period, determined on a consolidated basis and in
accordance with generally accepted accounting principles.


“CONSOLIDATED NET INCOME” shall mean consolidated net income of the Company and
its Subsidiaries as determined in accordance with generally accepted accounting
principles.


“CONSOLIDATED NET WORTH” shall mean, at any time, the stockholders’ equity of
the Company determined as of such date on a consolidated basis and in accordance
with generally accounting principles.
 
“COUNTY BONDS GUARANTY” shall have the meaning assigned to such term in the
Inducement Agreement.
 
“CREDIT AGREEMENT” shall mean the Credit Agreement, dated as of January 31,
2018, among the Company, the lenders identified therein and KeyBank National
Association, as Administrative Agent, as amended, modified, supplemented,
restated, replaced or refinanced from time to time.
“DEBT” shall mean for the Company and its Subsidiaries (excluding in all cases
trade payables payable in the ordinary course of business by the Company and its
Subsidiaries and all earn-out, take-or-pay or similar obligations to the extent
such obligation is not shown as a liability on the balance sheet of such Person
in accordance with GAAP), without duplication, (a) all obligations to repay
borrowed money, direct or indirect, incurred, assumed, or guaranteed, (b) all
obligations in respect of the deferred purchase price of capital assets, (c) all
obligations under conditional sales or other title retention agreements, (d) the
fair value (as disclosed on the Company’s quarterly financial statements,
prepared on a quarterly basis and reported to the Securities and Exchange
Commission in 10-Q and 10-K reports) of all obligations (contingent or
otherwise) under any letter of credit, banker’s acceptance, currency swap
agreement, interest rate swap, cap, collar or floor agreement or other interest
rate management or hedging device, (e) all synthetic leases, (f) all Capitalized
Lease Obligations, (g) all obligations of the Company and its Subsidiaries with
respect to asset securitization financing programs to the extent that there is
recourse against the Company or any Subsidiary or the


32

--------------------------------------------------------------------------------





Company or any Subsidiary is liable (contingent or otherwise) under any such
program, (h) all obligations to advance funds to, or to purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person, (i) any other transaction (including forward sale or
purchase agreements) having the commercial effect of a borrowing of money
entered into by the Company or any Subsidiary to finance its operations or
capital requirements, and (j) any guaranty of any obligation described in
subparts (a) through (i) above.
“DELAYED DELIVERY FEE” shall have the meaning specified in paragraph 2H(2).


“DOMESTIC SUBSIDIARY” shall mean a Subsidiary that is not a Foreign Subsidiary.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.


“ERISA AFFILIATE” shall mean any corporation which is a member of the same
controlled group of corporations as the Company within the meaning of section
414(b) of the Code, or any trade or business which is under common control with
the Company within the meaning of section 414(c) of the Code.
 
“EVENT OF DEFAULT” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act, and “DEFAULT” shall mean any of such events,
whether or not any such requirement has been satisfied.


“EXCESS LEVERAGE FEE” shall have the meaning specified in paragraph 5H.


“EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended.
 
“EXCLUDED TRANSFER” shall mean any sell, lease, transfer or other disposition of
any assets of the Company or any Subsidiary which is either (i) made in the
ordinary course of business or (ii) made to the Company or any Subsidiary and
after giving effect to such transaction the Company's ultimate percentage
ownership of the assets sold, leased, transferred or other disposed of has not
been reduced (giving the Company appropriate credit for indirect ownership of
assets by virtue of ownership through any Subsidiary but only to the extent of
the Company's percentage ownership of such Subsidiary).
 
“EXISTING AGREEMENT” shall mean that certain Note Purchase and Private Shelf
Agreement dated as of October 31, 1992 between the Company and Prudential.
 
“FACILITY” shall have the meaning specified in paragraph 2A.


“FCX” shall mean FCX Group Holdings, LP, a Delaware limited partnership.
“FCX ACQUISITION” shall mean the direct or indirect acquisition by the Company
of all of the equity interests of FCX.
“FCX ACQUISITION DOCUMENTS” shall mean the FCX Purchase Agreement and each other
contract and agreement entered into in connection with, and delivered pursuant
to, the FCX Acquisition.


33

--------------------------------------------------------------------------------





“FCX PURCHASE AGREEMENT” shall mean the Agreement and Plan of Merger, dated
January 8, 2018, by and among the Company, Fortress Merger Holding Sub LLC,
Fortress Merger Sub LP, FCX Group Holdings, LP, FCX Group GP, LLC and Harvest
Partners, LP.
“FOREIGN SUBSIDIARY” shall mean a Subsidiary that is organized under the laws of
any jurisdiction other than the United States of America, a State thereof or the
District of Columbia.
“FUNDED DEBT” shall mean with respect to any Person, all Debt of such Person
which by its terms or by the terms of any instrument or agreement relating
thereto matures, or which is otherwise payable, more than one year from, or is
directly or indirectly renewable or extendible at the option of the debtor to a
date more than one year (including an option of the debtor under a revolving
credit or similar agreement obligating the lender or lenders to extend credit
over a period of more than one year) from, the date on which Funded Debt is to
be determined.


“GOVERNMENTAL AUTHORITY” shall mean
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“GOVERNMENTAL OFFICIAL” shall mean any governmental official or employee,
employee of any government-owned or government-controlled entity, political
party, any official of a political party, candidate for political office,
official of any public international organization or anyone else acting in an
official capacity.
“GUARANTY OF PAYMENT OF DEBT” shall mean a Guaranty of Payment of Debt executed
by one or more of the Subsidiaries of the Company substantially in the form of
Exhibit I to this Agreement.
“HEDGE TREASURY NOTE(S)” shall mean, with respect to any Accepted Note, the
United States Treasury Note or Notes whose duration (as determined by
Prudential) most closely matches the duration of such Accepted Note.
 
“HOSTILE TENDER OFFER” shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.


34

--------------------------------------------------------------------------------





 
“INDUCEMENT AGREEMENT” shall mean that certain Inducement Agreement dated as of
March 1, 1996 between the Company and Prudential, a copy of which is attached
hereto as EXHIBIT H.
 
“INITIAL CLOSING DAY” shall mean November 27, 1996.
 
“INSTITUTIONAL INVESTOR” shall mean Prudential, any Prudential Affiliate or any
bank, bank affiliate, financial institution, insurance company, pension fund,
endowment or other organization which regularly acquires debt instruments for
investment.


“INTEREST COVERAGE RATIO” shall mean, for the most recently completed four
fiscal quarters of the Company, on a consolidated basis and in accordance with
GAAP, the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense.


“ISSUANCE FEE” shall have the meaning specified in paragraph 2H(1).
 
“ISSUANCE PERIOD” shall have the meaning specified in paragraph 2A.
 
“LEVERAGE RATIO” shall mean at any time, on a consolidated basis, the ratio of
(a) Net Indebtedness (as of the end of the most recently completed fiscal
quarter of the Company), to (b) Consolidated EBITDA (for the most recently
completed four fiscal quarters of the Company).
“LEVERAGE RATIO STEP-UP PERIOD” shall mean a four consecutive fiscal quarter
period of the Company that meets the following criteria: (a) a Material
Acquisition Event shall have occurred during the first fiscal quarter of such
period, and (b) by no later than thirty (30) days after the last day of the
first fiscal quarter of such period, the Company shall have notified each
Significant Holder that such period is to be designated a “Leverage Ratio
Step-Up Period” in writing; provided that (i) the designation of a Leverage
Ratio Step-Up Period shall be available to the Company only after each holder of
Notes shall have received, with respect to each Acquisition that is a part of
such Material Acquisition Event, (A) the historical financial statements of the
target entity of such Acquisition, and (B) pro forma financial statements of the
Company and its Subsidiaries accompanied by a certificate of an Authorized
Officer showing pro forma compliance with paragraphs 6A(1) and 6A(2) hereof,
both before and after (assuming implementation of the Leverage Ratio Step-Up
Period) giving effect to such Acquisition and (ii) the Company shall not be
entitled to designate more than two such Leverage Ratio Step-Up Periods during
the term of this Agreement.
“LIEN” shall mean any mortgage, pledge, security interest, encumbrance, lien
(statutory or otherwise) or charge of any kind (including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement,
any lease in the nature thereof, and the filing of or agreement to give any
financing statement under the Uniform Commercial Code of any jurisdiction) or
any other type of preferential arrangement for the purpose, or having the
effect, of protecting a creditor against loss or securing the payment or
performance of an obligation.


“MATERIAL ACQUISITION EVENT” shall mean the date the Company or any Subsidiary
that has provided a Guaranty of Payment of Debt to the holders of Notes
completes an Acquisition the Consideration for which is greater than or equal to
Fifty Million Dollars ($50,000,000).
“MATERIAL ADVERSE EFFECT” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its


35

--------------------------------------------------------------------------------





Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under its Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Notes or any
Subsidiary Guaranty.
 
“MATERIAL INDEBTEDNESS AGREEMENT” shall mean any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing or entered into in connection with Funded Debt of
the Company or any Subsidiary equal to or in excess of the amount of Twenty
Million Dollars ($20,000,000).


“MATERIAL SUBSIDIARY” shall mean any Subsidiary that has aggregate assets of
greater than $25,000,000, but shall exclude in all events each Subsidiary
established solely in connection with an asset securitization permitted under
this Agreement for the acquisition of receivables and related assets or
interests therein, and that is organized in a manner intended to reduce the
likelihood that it would be substantively consolidated with the Company or any
of its other Subsidiaries in the event the Company or any such other Subsidiary
becomes subject to a proceeding under the Bankruptcy Code (or other insolvency
law).
 
“MULTIEMPLOYER PLAN” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).


“NET INDEBTEDNESS” shall mean, at any time the excess, if any, of (a) Debt of
the Company and its Subsidiaries on a consolidated basis as of such date, over
(b) the Unrestricted Domestic Cash Amount as of such date; provided, however,
that, notwithstanding the actual amount, no more than Eighty Million Dollars
($80,000,000) of the Unrestricted Domestic Cash Amount may be used to calculate
Net Indebtedness.
“NOTES” shall have the meaning specified in paragraph 1.


“OFAC” means the office of Foreign Assets Control, United States Department of
the Treasury.


“OFAC SANCTIONS PROGRAM” means any economic or trade sanction that OFAC is
responsible for overseeing, administering and enforcing. A list of OFAC
Sanctions Programs may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
 
“OFFICER'S CERTIFICATE” shall mean a certificate signed in the name of the
Company by an Authorized Officer of the Company.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“PERSON” shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.
 
“PLAN” shall mean any “employee pension benefit plan” (as such term is defined
in section 3 of ERISA) which is or has been established or maintained, or to
which contributions are or have been made, by the Company or any ERISA
Affiliate.
 


36

--------------------------------------------------------------------------------





“PRIORITY DEBT” shall mean, as of any time of determination thereof, the
aggregate amount, without duplication, of (i) all obligations of the Company or
Subsidiaries secured by Liens permitted by clauses (iv) or (v) of paragraph
6B(1) and (ii) Debt of Subsidiaries, other than (a) Debt of the Canadian
Borrowers owed to the Canadian Banks under the Credit Agreement, (b) [reserved],
(c) Debt owed by a Subsidiary to the Company or another Subsidiary, and (d) all
Debt consisting of guarantees by Subsidiaries of Debt of the Company or any
other Subsidiary, if the guaranteeing Subsidiary has provided a Guaranty of
Payment of Debt under this Agreement.
 
“PRIVATE SHELF CLOSING DAY” for any Accepted Note shall mean the Business Day
specified for the closing of the purchase and sale of such Private Shelf Note in
the Request for Purchase of such Private Shelf Note, provided that if the
closing of the purchase and sale of such Accepted Note is rescheduled pursuant
to paragraph 2G, the Private Shelf Closing Day for such Accepted Note, for all
purposes of this Agreement except paragraph 2H(3), shall mean the Rescheduled
Closing Day with respect to such Closing.
 
“PRIVATE SHELF NOTE” and “PRIVATE SHELF NOTES” shall have the meanings specified
in paragraph 1.
 
“PROJECT BOND GUARANTY” shall have the meaning assigned to such term in the
Inducement Agreement.
 
“PRUDENTIAL” shall mean PGIM, Inc.
 
“PRUDENTIAL AFFILIATE” shall mean any Affiliate of Prudential.
 
“PURCHASERS” shall mean, with respect to any Accepted Notes the Persons, either
Prudential or a Prudential Affiliate, who is purchasing such Accepted Notes.
 
“REQUEST FOR PURCHASE” shall have the meaning specified in paragraph 2C.
 
“REQUIRED HOLDER(S)” shall mean, with respect to the Notes of any series, at any
time, the holder or holders of at least 50.01% of the aggregate principal amount
of the Notes of such series outstanding at such time.
 
“RESCHEDULED CLOSING DAY” shall have the meaning specified in paragraph 2G.
 
“RESPONSIBLE OFFICER” shall mean the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of the Company or
any other officer of the Company involved principally in its financial
administration or its controllership function.
 
“SECURITIES ACT” shall mean the Securities Act of 1933, as amended.
 
“SERIES” shall have the meaning specified in paragraph 1.


“SERIES A NOTES” shall mean the 7.82% Series A Notes executed by the Company
pursuant to the Existing Agreement in the original aggregate principal amount of
$80,000,000 and due December 8, 2002.




37

--------------------------------------------------------------------------------





“SERIES B NOTES” shall mean the 6.60% Series B Notes executed by the Company
pursuant to this Agreement in the original aggregate principal amount of
$50,000,000 and due December 8, 2007.


“SERIES C NOTES” shall mean the 3.19% Series C Senior Notes executed by the
Company pursuant to this Agreement in the original aggregate principal amount of
$120,000,000 and due July 1, 2022.
“SIGNIFICANT HOLDER” shall mean (i) Prudential or any Prudential Affiliate, so
long as Prudential or any Prudential Affiliate shall hold any Note or any amount
remains available under the Facility or (ii) any other holder of at least 10% of
the aggregate principal amount of any Series of Notes from time to time
outstanding. To the extent that any notice or document is required to be
delivered to the Significant Holders under this Agreement, such requirement
shall be satisfied with respect to Prudential and all Prudential Affiliates by
giving notice, or delivery of a copy of any such document, to Prudential
(addressed to Prudential and each such Prudential Affiliate).


“STATE SANCTIONS LIST” shall mean a list that is adopted by any state
Governmental Authority within the United States of America pertaining to Persons
that engage in investment or other commercial activities in Iran or any other
country that is a target of economic sanctions imposed under U.S. Economic
Sanctions Laws.
“SUBSIDIARY” shall mean any corporation, association, partnership, limited
partnership, limited liability company, joint venture or other business entity
of which more than 80% of the Voting Stock, membership interests or other equity
interests is owned or controlled directly or indirectly by the Company, or one
or more of the Subsidiaries of the Company, or a combination thereof.


“TRANSACTION” shall mean, collectively, (a) the consummation of the FCX
Acquisition on the Amendment (2018) Effective Date, (b) the execution and
effectiveness of this Amendment (2018), (c) the incurrence of loans under the
Credit Agreement on the Amendment (2018) Effective Date and the use of proceeds
thereof, (d) [reserved] and (e) the payment of the fees and expenses incurred by
the Company in connection with any of the foregoing (including, for
clarification, fees and expenses incurred by the Company in connection with the
bridge credit facility contemplated to be entered into in connection with the
FCX Acquisition).
 
“TRANSFEREE” shall mean any direct or indirect transferee of all or any part of
any Note purchased by any Purchaser under this Agreement.


“UNRESTRICTED DOMESTIC CASH AMOUNT” shall mean, at any date, that portion of the
Company’s or a Domestic Subsidiary’s aggregate cash and cash equivalents that is
on deposit with one or more Lenders (as defined in the Credit Agreement) party
to the Credit Agreement and that is not encumbered by or subject to any Lien
(including, without limitation, any Lien permitted hereunder), setoff (other
than ordinary course setoff rights of a depository bank arising under a bank
depository agreement for customary fees, charges and other account-related
expenses due to such depository bank thereunder), counterclaim, recoupment,
defense or other right in favor of any Person.
“U.S. ECONOMIC SANCTIONS” means United States economic sanctions, including but
not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act or any similar law or regulation with respect to Iran or any
other country, the Sudan Accountability and Divestment


38

--------------------------------------------------------------------------------





Act, any OFAC Sanctions Program, or any economic sanctions regulations
administered and enforced by the Unites States or any enabling legislation or
executive order relating to any of the foregoing.


“U.S. ECONOMIC SANCTIONS LAWS” shall mean those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“VOTING STOCK” shall mean, with respect to any corporation, any shares of stock
of such corporation whose holders are entitled under ordinary circumstances to
vote for the election of directors of such corporation (irrespective of whether
at the time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).
 
10C. ACCOUNTING PRINCIPLES, TERMS AND DETERMINATIONS. All references in this
Agreement to “general accepted accounting principles” shall be deemed to refer
to generally accepted accounting principles in effect in the United States at
the time of application thereof. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all unaudited
financial statements and certificates and reports as to financial matters
required to be furnished hereunder shall be prepared, in accordance with
generally accepted accounting principles. Notwithstanding the foregoing, if any
change in generally accepted accounting principles from those applied in the
preparation of the financial statements referred to in paragraph 8B is
occasioned by the promulgation of rules, regulations, pronouncements and
opinions by or required by the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or successors thereto or
agencies with similar functions), the initial application of which change is
made after the date of this Agreement, and any such change results in a change
in the method of calculation of financial covenants, standards or terms found in
this Agreement, the parties hereto agree that until such time as the parties
hereto agree upon an amendment to this Agreement addressing such change, such
financial covenants, standards and terms shall be construed and calculated as
though such change had not taken place. The parties hereto agree to enter into
good faith negotiations in order to amend the affected provisions so as to
reflect such accounting changes with the desired result that the criteria for
evaluating the Company’s financial condition shall be the same after such
changes as if such changes had not been made. When used herein, the term
“financial statement” shall include the notes and schedules thereto. Any
reference herein to any specific citation, section or form of law, statute, rule
or regulation shall refer to such new, replacement or analogous citation,
section or form should such citation, section or form be modified, amended or
replaced. For purposes of determining compliance with the financial covenants
contained in this Agreement, any election by the Company to measure any
financial liability using fair value (as permitted by Financial Accounting
Standards Board Accounting Standards Codification Topic No. 825-10-25 - Fair
Value Option, International Accounting Standard 39 - Financial Instruments:
Recognition and Measurement or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made. Notwithstanding the foregoing, any lease which is required to be
characterized as an operating lease under GAAP as in effect on the Amendment
(2018) Effective Date shall continue to be treated as an operating lease for all
purposes of this Agreement after the Amendment (2018) Effective Date despite any
changes in GAAP occurring after the Amendment (2018) Effective Date, and any
such lease payments shall not be considered Capitalized Lease Obligations
hereunder.
 


39

--------------------------------------------------------------------------------





11. MISCELLANEOUS.
 
11A. NOTE PAYMENTS. The Company agrees that, so long as any Purchaser shall hold
any Note, it will make payments of principal of, interest on and any
Yield-Maintenance Amount payable with respect to such Note, which comply with
the terms of this Agreement, by wire transfer of immediately available funds for
credit (not later than 12:00 Noon, New York City local time, on the date due) to
(i) the account or accounts specified in the applicable Confirmation of
Acceptance (in the case of any Private Shelf Note) or (ii) such other account or
accounts in the United States as such Purchaser may designate in writing,
notwithstanding any contrary provision herein or in any Note with respect to the
place of payment. Each Purchaser agrees that, before disposing of any Note, such
Purchaser will make a notation thereon (or on a schedule attached thereto) of
all principal payments previously made thereon and of the date to which interest
thereon has been paid. The Company agrees to afford the benefits of this
paragraph 11A to any Transferee which shall have made the same agreement as each
Purchaser has made in this paragraph 11A.
 
11B. EXPENSES. The Company agrees, whether or not the transactions contemplated
hereby shall be consummated, to pay, and save Prudential, each Purchaser and any
Transferee harmless against liability for the payment of, all reasonable
out-of-pocket expenses arising in connection with such transactions, including
(i) all document production and duplication charges and the fees and expenses of
any special counsel engaged by the Purchasers or any Transferee in connection
with this Agreement (other than with respect to the legal fees and expenses
incurred in connection with the Initial Closing Day or any draw under the
Facility), the transactions contemplated hereby and any subsequent Company
proposed modification of, or Company proposed consent under, this Agreement,
whether or not such Company proposed modification shall be effected or Company
proposed consent granted, and (ii) the costs and expenses, including attorneys'
fees, incurred by any Purchaser or any Transferee in enforcing (or determining
whether or how to enforce) any rights under this Agreement or the Notes or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement or the transactions contemplated
hereby or by reason of any Purchaser's or any Transferee's having acquired any
Note, including without limitation costs and expenses incurred in any bankruptcy
case. The obligations of the Company under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
any Transferee and the payment of any Note.
 
11C. CONSENT TO AMENDMENTS. This Agreement may be amended, and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Company shall obtain the written consent to such
amendment, action or omission to act, of the Required Holder(s) of the Notes of
each Series except that, (i) with the written consent of the holders of all
Notes of a particular Series, and if an Event of Default shall have occurred and
be continuing, of the holders of all Notes of all Series, at the time
outstanding (and not without such written consents), the Notes of such Series
may be amended or the provisions thereof waived to change the maturity thereof,
to change or affect the principal thereof, or to change or affect the rate or
time of payment of interest on or any Yield-Maintenance Amount payable with
respect to the Notes of such Series, (ii) without the written consent of the
holder or holders of all Notes at the time outstanding, no amendment to or
waiver of the provisions of this Agreement shall change or affect the provisions
of paragraph 7A or this paragraph 11C insofar as such provisions relate to
proportions of the principal amount of the Notes of any Series, or the rights of
any individual holder of Notes, required with respect to any declaration of
Notes to be due and payable or with respect to any consent, amendment, waiver or
declaration, (iii) with the written consent of Prudential (and not without the
written consent of Prudential) the provisions of paragraph 2 may be amended or
waived (except


40

--------------------------------------------------------------------------------





insofar as any such amendment or waiver would affect any rights or obligations
with respect to the purchase and sale of Notes which shall have become Accepted
Notes prior to such amendment or waiver), and (iv) with the written consent of
all of the Purchasers which shall have become obligated to purchase Accepted
Notes of any Series (and not without the written consent of all such
Purchasers), any of the provisions of paragraphs 2 and 3 may be amended or
waived insofar as such amendment or waiver would affect only rights or
obligations with respect to the purchase and sale of the Accepted Notes of such
Series or the terms and provisions of such Accepted Notes. Each holder of any
Note at the time or thereafter outstanding shall be bound by any consent
authorized by this paragraph 11C, whether or not such Note shall have been
marked to indicate such consent, but any Notes issued thereafter may bear a
notation referring to any such consent. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein and in the Notes, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.
 
11D. FORM, REGISTRATION, TRANSFER AND EXCHANGE OF NOTES; LOST NOTES. The Notes
are issuable as registered notes without coupons in denominations of at least
$1,000,000 except as may be necessary to reflect any amount not evenly divisible
by $1,000,000; provided, however, that no such minimum denomination shall apply
to Notes issued to, or issued upon transfer by any holder of the Notes to,
Prudential or one or more Prudential Affiliates or accounts managed by
Prudential or Prudential Affiliates or to any other entity or group of
affiliates with respect to which the Notes so issued or transferred shall be
managed by a single entity. The Company shall keep at its principal office a
register in which the Company shall provide for the registration of Notes and of
transfers of Notes. Upon surrender for registration of transfer of any Note at
the principal office of the Company, the Company shall, at its expense, execute
and deliver one or more new Notes of like tenor and of a like aggregate
principal amount, registered in the name of such transferee or transferees. At
the option of the holder of any Note, such Note may be exchanged for other Notes
of like tenor and of any authorized denominations, of a like aggregate principal
amount, upon surrender of the Note to be exchanged at the principal office of
the Company. Whenever any Notes are so surrendered for exchange, the Company
shall, at its expense, execute and deliver the Notes which the holder making the
exchange is entitled to receive. Each installment of principal payable on each
installment date upon each new Note issued upon any such transfer or exchange
shall be in the same proportion to the unpaid principal amount of such new Note
as the installment of principal payable on such date on the Note surrendered for
registration of transfer or exchange bore to the unpaid principal amount of such
Note. No reference need be made in any such new Note to any installment or
installments of principal previously due and paid upon the Note surrendered for
registration of transfer or exchange. Every Note surrendered for registration of
transfer or exchange shall be duly endorsed, or be accompanied by a written
instrument of transfer duly executed, by the holder of such Note or such
holder's attorney duly authorized in writing. Any Note or Notes issued in
exchange for any Note or upon transfer thereof shall carry the rights to unpaid
interest and interest to accrue which were carried by the Note so exchanged or
transferred, so that neither gain nor loss of interest shall result from any
such transfer or exchange. Upon receipt of written notice from the holder of any
Note of the loss, theft, destruction or mutilation of such Note and, in the case
of any such loss, theft or destruction, upon receipt of such holder's unsecured
indemnity agreement, or in the case of any such mutilation upon surrender and
cancellation of such Note, the Company will make and deliver a new Note, of like
tenor, in lieu of the lost, stolen, destroyed or mutilated Note.
 
11E. PERSONS DEEMED OWNERS; PARTICIPATIONS. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered


41

--------------------------------------------------------------------------------





as the owner and holder of such Note for the purpose of receiving payment of
principal of and interest on, and any Yield-Maintenance Amount payable with
respect to, such Note and for all other purposes whatsoever, whether or not such
Note shall be overdue, and the Company shall not be affected by notice to the
contrary. Subject to the preceding sentence, the holder of any Note may from
time to time grant participations in all or any part of such Note to any Person
on such terms and conditions as may be determined by such holder in its sole and
absolute discretion.
 
11F. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT. All
representations and warranties contained herein or made in writing by or on
behalf of the Company in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to such
subject matter.
 
11G. SUCCESSORS AND ASSIGNS. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not. The Company shall not assign its rights under paragraph 2.
 
11H. DISCLOSURE TO OTHER PERSONS. The Company acknowledges that Prudential, each
Purchaser and each holder of any Note may deliver copies of any financial
statements and other documents delivered to it, and disclose any other
information disclosed to it, by or on behalf of the Company or any Subsidiary in
connection with or pursuant to this Agreement to (i) its directors, officers,
employees, agents and professional consultants, (ii) any Purchaser or holder of
any Note, (iii) any Institutional Investor to which it offers to sell any Note
or any part thereof other than a Competitor, (iv) any Institutional Investor to
which it sells or offers to sell a participation in all or any part of any Note
other than a Competitor, (v) any Institutional Investor from which it offers to
purchase any security of the Company, (vi) any federal or state regulatory
authority having jurisdiction over it, (vii) the National Association of
Insurance Commissioners or any similar organization, or (viii) any other Person
to which such delivery or disclosure may be necessary (a) in compliance with any
law, rule, regulation or order applicable to it, (b) in response to any subpoena
or other legal process or informal investigative demand, (c) in connection with
any litigation to which it is a party or (d) in order to enforce its rights
under this Agreement. Subject to the disclosure permitted in the first sentence
of this paragraph, Prudential, each such Purchaser, each such holder and any
Person designated by any of the foregoing Persons under paragraph 5C each agree
to use their best efforts to hold in confidence and not to disclose or use
(other than for internal purposes which shall not include any usage that would
subject the Company or its officers to any fine or penalty under any securities
laws or regulations) any Confidential Information. “Confidential Information”
shall mean financial statements and reports delivered pursuant to paragraph 5A
and other non-public information regarding the Company which was obtained
pursuant to paragraph 5B or paragraph 5C; PROVIDED, HOWEVER, that such term
shall not include information (x) which was publicly known, or otherwise known
to you at the time of disclosure, (y) which subsequently becomes publicly known
through no act or omission by you or any of your agents or (z) which otherwise
becomes known to you other than through disclosure by the Company to you. For
purposes of this paragraph, “Competitors” shall mean any Person which has (1)
any of the following Standard Industrial Classification Codes (“SIC


42

--------------------------------------------------------------------------------





Codes”): 5084, 5085, and 5063, or (2) a pension or benefit plan maintained by a
Person which has any of the foregoing SIC Codes. Prudential and each Purchaser
shall be entitled to rely on a certificate from a Person that it is not a
“Competitor” of the Company. The Company shall be entitled to modify or
supplement in writing the foregoing SIC Codes with the consent of the Required
Holders which consent shall not be unreasonably denied.


In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, Prudential, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this paragraph 11H, this paragraph 11H shall not be
amended thereby and, as between Prudential, such Purchaser or such holder and
the Company, this paragraph 11H shall supersede any such other confidentiality
undertaking.


11I. NOTICES. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) or by hand
delivery or telecopy and (i) if to Prudential, addressed to Prudential at the
address specified for such communications in the Purchaser Schedule attached
hereto or to such other address as Prudential shall have specified in writing to
the Company, (ii) if to any Purchaser (other than Prudential), addressed to such
Purchaser at the address specified in the Confirmation of Acceptance (in the
case of any Private Shelf Notes), or at such other address as any Purchaser
shall have specified in writing to the Company, and (iii) if to any other holder
of any Note, addressed to such other holder at such address as such other holder
shall have specified in writing to the Company or, if any such other holder
shall not have so specified an address to the Company, then addressed to such
other holder in care of the last holder of such Note which shall have so
specified an address to the Company, and (iv) if to the Company, addressed to it
at Bearings, Inc., 3600 Euclid Avenue, Cleveland, Ohio 44115, Attention: John R.
Whitten, Vice President-Finance and Treasurer, or at such other address as the
Company shall have specified to the holder of each Note in writing; provided,
however, that any such communication to the Company may also, at the option of
the Person sending such communication, be delivered by any other means either to
the Company at its address specified above or to any officer of the Company.
 
11J. PAYMENTS DUE ON NON-BUSINESS DAYS. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or interest on, or
Yield-Maintenance Amount payable with respect to, any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day. If
the date for any payment is extended to the next succeeding Business Day by
reason of the preceding sentence, the period of such extension shall be included
in the computation of the interest payable on such Business Day.
 
11K. SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
11L. DESCRIPTIVE HEADINGS. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.
 


43

--------------------------------------------------------------------------------





11M. SATISFACTION REQUIREMENT. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to any Purchaser, to any holder of Notes or to the Required
Holder(s), the determination of such satisfaction shall be made by such
Purchaser, such holder or the Required Holder(s), as the case may be, in the
reasonable judgment (exercised in good faith) of the Person or Persons making
such determination.
 
11N. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF ILLINOIS.
 
11O. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.
 
11P. BINDING AGREEMENT. When this Agreement is executed and delivered by the
Company and Prudential, it shall become a binding agreement between the Company
and Prudential. This Agreement shall also inure to the benefit of each Purchaser
which shall have executed and delivered a Confirmation of Acceptance, and each
such Purchaser shall be bound by this Agreement to the extent provided in such
Confirmation of Acceptance.
 
11Q. INDEPENDENCE OF COVENANTS. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not avoid (i) the occurrence of a Default or Event of Default if such
action is taken or such condition exists or (ii) in any way prejudice an attempt
by the holder of any Note to prohibit through equitable action or otherwise the
taking of any action by the Company or any Subsidiary which would result in a
Default or Event of Default.


44

--------------------------------------------------------------------------------





11R. AMENDMENT OF CERTAIN AGREEMENTS. Upon the execution of this Agreement by
the Company and Prudential, paragraph 5 and 6 of the Existing Agreement are
hereby amended in their entirety so as to read as set forth, respectively, in
paragraphs 5 and 6 of this Agreement and defined terms and cross references used
in paragraphs 5 and 6 of the Existing Agreement, as amended hereby, shall be
deemed to have the respective meanings ascribed thereto in, and refer to
paragraphs in, this Agreement; PROVIDED, HOWEVER, that any reference to a “Note”
or “Notes” in the Existing Agreement, as amended hereby, shall mean the notes
issued under and pursuant to the Existing Agreement. No termination of this
Agreement in whole or in part or any modification hereof, shall affect the
continued applicability of this paragraph and the covenants referred to herein
to the Existing Agreement. In addition, upon the execution of this Agreement by
the Company and Prudential (i) the amounts “$1,000,000” and “$5,000,000”
appearing in paragraph 7A(iii) of the Existing Agreement are hereby deleted and
the amounts “$5,000,000 and “$10,000,000” are hereby respectively substituted
therefor and (ii) paragraphs 7A(xii) and 10C of the Existing Agreement and
paragraphs 3(xi) and 5B of the Inducement Agreement are amended and restated in
their entirety so as to read as set forth in paragraph 7A(xii) of this Agreement
(in the case of paragraphs 7A(xii) of the Existing Agreement and 3(xi)of the
Inducement Agreement) and 10C of this Agreement (in the case of paragraph 10C of
the Existing Agreement and paragraph 5B of the Inducement Agreement).
 
Very truly yours,
BEARINGS, INC.
 
By:
______________________________________
John R. Whitten
Vice President and Treasurer
 
The foregoing Agreement is
hereby accepted as of the
date first above written.
 
PGIM, INC.
 
By:
_________________________________
Vice President
 
 




45

--------------------------------------------------------------------------------






EXHIBIT A


INFORMATION SCHEDULE


Authorized Officers for Prudential




P. Scott von Fischer
Marie L. Fioramonti
Managing Director
Managing Director
Prudential Capital Group
Prudential Capital Group
Two Prudential Plaza
Two Prudential Plaza
Suite 5600
Suite 5600
Chicago, Illinois 60601
Chicago, Illinois 60601
 
 
Telephone: (312) 540-4225
Telephone: (312) 540-4233
Facsimile: (312) 540-4222
Facsimile: (312) 540-4222
 
 
Paul Miering
William S. Engelking
Managing Director
Senior Vice President
Central Credit
Prudential Capital Group
Prudential Capital Group
Two Prudential Plaza
Four Gateway Center
Suite 5600
100 Mulberry Street
Chicago, Illinois 60601
Newark, New Jersey 07102
 
 
 
Telephone: (973) 802-2815
Telephone: (312) 540-4214
Facsimile: (973) 624-6432
Facsimile: (312) 540-4222
 
 
Julia Buthman
Mathew Douglass
Senior Vice President
Vice President
Prudential Capital Group
Prudential Capital Group
Two Prudential Plaza
Two Prudential Plaza
Suite 5600
Suite 5600
Chicago, Illinois 60601
Chicago, Illinois 60601
 
 
Telephone: (312) 540-4237
Telephone: (312) 540-5435
Facsimile: (312) 540-4222
Facsimile: (312) 540-4222
 
 
Tan Vu
 
Vice President
 
Prudential Capital Group
 
Two Prudential Plaza
 
Suite 5600
 
Chicago, Illinois 60601
 
 
 
Telephone: (312) 540-5437
 
Facsimile: (312) 540-4222
 





--------------------------------------------------------------------------------










EXHIBIT E
LIST OF AGREEMENTS RESTRICTING DEBT


Credit Agreement dated January 31, 2018, among Applied Industrial Technologies,
Inc., the financial institutions party thereto and KeyBank National Association
as Administrative Agent.


Director borrowing resolutions in effect from time to time may limit the total
amount of indebtedness which the Company is authorized to incur. Presently those
resolutions limit total borrowings to $1.28 billion.








--------------------------------------------------------------------------------






EXHIBIT F


LIST OF SUBSIDIARIES


SUBSIDIARY NAME
STATE OF INCORPORATION
OWNERSHIP
A&H Fluid Technologies, Inc. (f/k/a Air and Hydraulics Engineering,
Incorporated)
Alabama
100% Company
Air Draulics Engineering Co.
Tennessee
100% Company
Air-Hydraulic Systems, Inc.
Minnesota
100% Company
AIT Canada, ULC
Nova Scotia
100% Applied US, L.P.
AIT International Inc.
Ohio
100% Bearing Sales & Services Inc.
Applied Australia Holdings Pty Ltd.
Victoria, Australia
100% Bearing Sales & Services Inc.
Applied Canada Holdings, ULC
Nova Scotia
100% Applied Nova Scotia Company
Applied Fluid Power Holdings, LLC
Ohio
100% Applied Northern Holdings, ULC
Applied Industrial Technologies - CA LLC
Delaware
100% Company
Applied Industrial Technologies Canada, ULC
Nova Scotia
100% Applied Industrial Technologies, LP
Applied Industrial Technologies - Capital Inc.
Delaware
100% Applied Industrial Technologies - CA LLC
Applied Industrial Technologies - Dixie, Inc.
Tennessee
100% Company
Applied Industrial Technologies, LP
Ontario
99.99% Applied US, L.P.
0.01% AIT Canada, ULC
Applied Industrial Technologies Limited
New Zealand
100% Applied Australia Holdings Pty Ltd.
Applied Industrial Technologies -- PA LLC
Pennsylvania
100% Company
Applied Industrial Technologies - PACIFIC LLC
Delaware
100% Applied Industrial Technologies - CA LLC
Applied Industrial Technologies Pty Ltd.
Australia
100% Applied Australia Holdings Pty Ltd.
Applied Luxembourg, S.à.r.l.
Luxembourg
100% Bearing Sales & Services Inc.
Applied Maintenance Supplies & Solutions, LLC
Ohio
100% Company
Applied Mexico, S.A. de C.V.
Mexico
98.6% Applied Mexico Holdings, S.A. de C.V.
0.8% Bearings Pan American, Inc.
0.6% Sergio Nevarez
Applied Mexico Holdings, S.A. de C.V.
Mexico
99.99% Bearing Sales & Services Inc.
0.01% Bearings Pan American, Inc.
Applied Northern Holdings, ULC
Nova Scotia
100% Applied US, L.P.
Applied Nova Scotia Company
Nova Scotia
100% Applied Luxembourg, S.à.r.l.
Applied US, L.P.
Delaware
99.99% Applied Nova Scotia Company
0.01% Applied Canada Holdings, ULC
Applied US Energy, Inc.
Ohio
100% Company
AIT Holdings Corp.
Alberta
100% Applied Industrial Technologies, LP
Atlantic Fasteners Co., LLC
Ohio
100% Applied Maintenance Supplies & Resolutions, LLC
Baro Controls, Inc.
Texas
100% Baro Holdings, Inc.
Baro Controls-Golden Triangle, Inc.
Texas
100% Baro Controls, Inc.
Baro Holdings, Inc
Texas
100% FCX Performance, Inc.
Baro Process Products, Inc.
Texas
100% Baro Holdings, Inc.
Basin Engine & Pump, Inc.
Texas
100% FCX Performance, Inc.





--------------------------------------------------------------------------------





Bay Advanced Technologies, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
Bay Advanced Technologies Singapore Pte. Ltd.
Singapore
100% Bay Advanced Technologies, LLC
BER International, Inc.
Barbados
100% Company
Bearings, Inc.
Tennessee
100% Company
Bearings Sales & Services Inc.
Washington
100% Applied Industrial Technologies - Dixie, Inc.
Bearings Pan American, Inc.
Ohio
100% Bearing Sales & Services Inc.
Carolina Fluid Components, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
Corrosion Fluid Products Corp.
Michigan
100% FCX Performance, Inc.
Disenos Construcciones y Fabricaciones Hispanomericanas, S.A.
Mexico
99.9% Applied Mexico, S.A. de C.V.
0.1% Applied Mexico Holdings, S.A. de C.V
DTS Fluid Power, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
Eads Distribution, LLC
Delaware
92.43% FCX Performance, Inc.
6.16% FCX-Eads Blocker 2 Corp
1.41% FCX-Eads Blocker 1, LLC
ESI Acquisition Corporation (dba Engineered Sales, Inc.)
Ohio
100% Company
FCX Group GP, LLC
Delaware
100% Company
FCX Group Holdings, LP
Delaware
99.99% Company
0.01% FCX Group GP, LLC
FCX Holdings Corp.
Ohio
100% FCX Intermediate Holdings, LLC
FCX Intermediate Holdings, LLC
Delaware
100% FCX Group Holdings, LP
FCX Performance, Inc.
Ohio
100% FCX USA, Inc.
FCX Process Solutions, LLC
Ohio
100% FCX Performance, Inc.
FCX-Eads Blocker 1, LLC
Delaware
100% FCX Performance, Inc.
FCX-Eads Blocker 2 Corp.
Delaware
100% FCX Performance, Inc.
FCX USA, Inc.
Ohio
100% FCX Holdings Corp
FluidTech, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
HUB Industrial Supply, LLC
Ohio
100% Applied Maintenance Supplies & Solutions, LLC
Hughes Machinery Company
Missouri
100% IPS Flow Control Corporation
HydroAir Hughes, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
HyQuip, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
Instrumentation Services, Inc.
Florida
100% FCX Performance, Inc.
Integrated Plant Services, Inc.
Ohio
100% FCX Performance, Inc.
IPS Flow Control Corporation
Ohio
100% FCX Performance, Inc.
Knox Oil Field Supply, Inc.
Texas
100% Company
North Coast Instruments, Inc.
Ohio
100% FCX Performance, Inc.
Power Plant Equipment Co.
Kansas
100% Hughes Machinery Company
Power Systems, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
Process Control Services, Inc.
Michigan
100% FCX Performance, Inc.
Pump Energy, Inc.
Delaware
100% FCX Performance, Inc.
Pump Pro’s, Inc.
Ohio
100% FCX Performance, Inc.
R.L. Stone Company, Inc.
New York
100% FCX Performance, Inc.
Rafael Benitez Carrillo, Inc.
Puerto Rico
100% Company





--------------------------------------------------------------------------------





Rodensa Mexico S.A. de C.V.
Mexico
99% Applied Mexico Holdings, S.A. de C.V
1% Applied Mexico, S.A. de C.V.
S. G. Morris Co., LLC
Ohio
100% Applied Fluid Power Holdings, LLC
Seals Unlimited (1976) Incorporated
Ontario
100% Seals Unlimited Holding Co., Inc.
Seals Unlimited Holding Co., Inc.
Ontario
100% Applied Industrial Technologies, LP
Sentinel Fluid Controls, LLC
Ohio
100% Company
Spencer Fluid Power, Inc.
Ohio
100% Company
Texas Oilpatch Services, LLC
Ohio
100% Company
VYCMEX Mexico, S.A. de C.V.
Mexico
99.9% Bearings Pan American, Inc.
0.1% Applied Mexico Holdings, S.A. de C.V.





